Filed with the U.S. Securities and Exchange Commission on October 11, 2013 1933 Act Registration File No.033-12213 1940 Act File No. 811-05037 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. [ X ] (Check appropriate box or boxes.) PROFESSIONALLY MANAGED PORTFOLIOS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, WI53202 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(626) 914-7363 Elaine E. Richards, Esq. Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and Address of Agent for Service) Copy to: Domenick Pugliese, Esq. Paul Hastings LLP Park Avenue Tower 75 East 55th Street New York, NY 10022 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ ] On (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ X ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. Explanatory Note: This Post-Effective Amendment No. 534 to the Registration Statement of Professionally Managed Portfolios (the “Trust”) is being filed to add two new series of the Trust: the Hodges Small Intrinsic Value Fund and the Hodges Small-Mid Cap Fund. SUBJECT TO COMPLETION DATED OCTOBER 11, 2013 The information in this Prospectus is not complete and may be changed.We may not sell these securities until the registration filed with the Securities and Exchange Commission is effective.This Prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer is not permitted. PROSPECTUS December 26, 2013 HodgesSmall Intrinsic Value Fund Retail Class– Ticker: HDSVX HodgesSmall-Mid Cap Fund Retail Class– Ticker: HDSMX www.hodgesmutualfunds.com The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the accuracy or adequacy of this Prospectus.Any representation to the contrary is a criminal offense. Table of Contents - Prospectus Table of Contents INVESTMENT OBJECTIVES AND PRINCIPAL INVESTMENT STRATEGIES 11 PRINCIPAL INVESTMENT STRATEGIES 11 PRINCIPAL RISKS OF INVESTING IN THE FUNDS 13 PORTFOLIO HOLDINGS INFORMATION 16 MANAGEMENT OF THE FUNDS 16 SHAREHOLDER INFORMATION 18 ACCOUNT AND TRANSACTION POLICIES 24 EXCHANGING SHARES 26 TOOLS TO COMBAT FREQUENT TRANSACTIONS 26 DIVIDENDS AND DISTRIBUTIONS 27 TAX CONSEQUENCES 27 RULE 12b-1 AND OTHER SERVICE FEES 28 FINANCIAL HIGHLIGHTS 29 PRIVACY NOTICE 30 2 SUMMARY SECTION HODGES SMALL INTRINSIC VALUE FUND Investment Objective The Hodges Small Intrinsic Value Fund (the “Small Intrinsic Value Fund”) seeks long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Small Intrinsic Value Fund. Shareholder Fees (fees paid directly from your investment) Retail Class Shares Redemption/Exchange Fee (as a percentage of amount redeemed/exchanged within 30 days of purchase) 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Retail Class Shares Management Fees 0.85% Distribution and Service (Rule 12b-1) Fees 0.25% Other Expenses(1) 0.68% Total Annual Fund Operating Expenses 1.78% Fee Waiver and/or Expense Reimbursement/Recoupment (0.49%) Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement/Recoupment(2) 1.29% Other expenses are based on estimated customary Fund expenses for the current fiscal year. Hodges Capital Management, Inc. (the “Advisor”) has contractually agreed to reduce its fees and pay the Small Intrinsic Value Fund’s expenses (excluding Acquired Fund Fees and Expenses, interest expense in connection with investment activities, taxes and extraordinary expenses) in order to limit Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement/Recoupment for shares of the Small Intrinsic Value Fund to 1.29% (the “Expense Cap”).The Expense Cap will remain in effect at least until December 31, 2015.The Agreement may be terminated at any time by the Board upon 60 days’ written notice to the Advisor, or by the Advisor with the consent of the Board. Example This Example is intended to help you compare the costs of investing in the Small Intrinsic Value Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Small Intrinsic Value Fund for the time periods indicated and then redeem (sell) all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Small Intrinsic Value Fund’s operating expenses remain the same (taking into account the Expense Cap only in the firstyear).Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years Retail Class Shares Table of Contents - Prospectus 3 Portfolio Turnover The Small Intrinsic Value Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Small Intrinsic Value Fund’s performance.The Advisor anticipates that the Fund’s portfolio turnover rate for the Small Intrinsic Value Fund will not exceed 100%; however the rate may vary depending on market conditions in any given year.As the Fund is new, it does not have any portfolio turnover as of the date of this Prospectus. Principal Investment Strategies The Small Intrinsic Value Fund employs a value strategy and invests, under normal market conditions, at least 80% of its net assets (plus any borrowings for investment purposes) in common and preferred stocks of small capitalization (“small cap”) companies.The Small Intrinsic Value Fund defines small cap companies as those whose market capitalization, at the time of purchase, are consistent with the market capitalizations of companies in the Russell 2000® Index.As of the last reconstitution date, May 31, 2013, the market capitalization of companies in the Russell 2000® Index ranged from $129 million to $3.2 billion.The Fund will invest in companies whose market prices do not reflect their true values as determined by the Advisor.The Advisor seeks to buy securities of companies in the Russell 2000® Index that it believes are undervalued, underfollowed and/or offer above-average growth prospects. Up to 20% of the Small Intrinsic Value Fund’s net assets may be invested in the stocks of micro, mid and large capitalization companies. These investments may include investment grade debt securities, U.S. government securities and other investment companies, including exchange traded funds (“ETFs”).Although most of the Small Intrinsic Value Fund’s securities will be domestic, the Fund may invest up to 25% of its net assets in equity securities of foreign issuers, including those in emerging markets, and in American Depository Receipts (“ADRs”), European Depositary Receipts (“EDRs”) and Global Depositary Receipts (“GDRs”) consistent with the Fund’s investment objective.Although not a primary investment strategy, the Small Intrinsic Value Fund may engage in short-sale transactions with respect to 25% of its net assets. The Small Intrinsic Value Fund also may invest in money market instruments and may, from time to time, purchase put and call options on U.S.traded stocks, currencies or security indices.The Small Intrinsic Value Fund may also sell options purchased and write “covered” call options.The Small Intrinsic Value Fund is permitted to invest up to 10% of its net assets in securities futures and options. The Small Intrinsic Value Fund uses a “bottom-up” approach in investing.The Fund invests in deep value situations that may sometimes require a longer time horizon.The Value Fund will typically seek companies that have a high amount of intrinsic asset value, low price to book ratios, above average dividend yields, low PE multiples, or the potential for a turnaround in the underlying fundamentals. The Advisor will consider selling a security in the Small Intrinsic Value Fund’s portfolio, if the Advisor believes that security has become overvalued or has reached its growth potential.In addition, in an attempt to increase the Small Intrinsic Value Fund’s tax efficiency or to satisfy certain tax diversification requirements, the Advisor may take tax considerations into account in deciding whether or when to sell a particular security. Note:Because there are practical limits to the amount of small cap assets that can be effectively managed, the Small Intrinsic Value Fund will close to new investors when it reaches an asset size as determined by the Advisor to be too large to sustain additional assets.Shareholders will be provided 30 days’ written notice upon such conditions.If the Small Intrinsic Value Fund closes to new investors, based on market conditions and other factors, it may reopen at a later date. Table of Contents - Prospectus 4 Principal Investment Risks There is a risk that you could lose all or a portion of your investment in the Small Intrinsic Value Fund.The following principal risks can affect the value of your investment: · Market Risk:All forms of securities may decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic, political, or regulatory conditions, inflation, changes in interest or currency rates or adverse investor sentiment.Adverse market conditions may be prolonged and may not have the same impact on all types of securities.The values of securities may fall due to factors affecting a particular issuer, industry or the securities market as a whole. · Equity Risk:Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value. · Management Risk:The Advisor may fail to implement the Small Intrinsic Value Fund’s investment strategies and meet its investment objective. · Short Sales Risk:Short sale strategies can be riskier than “long” investment strategies.The Small Intrinsic Value Fund may seek to hedge investments or realize additional gains through short sales.Because the Fund may short positions it does not own, potential losses to the Fund are unlimited. · Foreign Securities Risk:Foreign securities are subject to increased risks relating to political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices. · Emerging Markets Risk:Investments in emerging markets are generally more volatile than investments in developed foreign markets. · Investment Style Risk:Different investment styles tend to shift in and out of favor depending upon market and economic conditions as well as investor sentiment.The Small Intrinsic Value Fund may outperform or underperform other funds that employ a different investment style.Examples of different investment styles include growth and value investing.Growth stocks may be more volatile than other stocks because they are more sensitive to investor perceptions of the issuing company’s growth of earnings potential.Value investing carries the risk that the market will not recognize a security’s inherent value for a long time, or that a stock judged to be undervalued may actually be appropriately priced or overvalued. · Futures and Options (Derivatives) Risk:The use of derivative instruments involves risks different from, or greater than, the risks of investing directly in securities and more traditional investments.Derivative products are highly specialized investments that require investment techniques and risk analyses different than those associated with stocks. · Smaller Company Risk:Investing in securities of smaller companies including micro-cap, small-cap, medium-cap and less seasoned companies often involve greater volatility than investing in larger, more established companies and these securities may be less liquid than other securities. · New Fund Risk: There can be no guarantee that the Small Intrinsic Value Fund will grow to or maintain an economically viable size. Table of Contents - Prospectus 5 Performance Because the Small Intrinsic Value Fund recently commenced operations, it does not have a full calendar year of performance to compare against a broad measure of market performance.Accordingly, performance information is not available.Performance information will be available after the Small Intrinsic Value Fund has been in operation for one calendar year.At that time, the performance information will provide some indication of the risks of investing in the Small Intrinsic Value Fund by comparing it against a broad measure of market performance. Investment Advisor Hodges Capital Management, Inc. Portfolio Managers Name Title Managed the Fund Since Eric J. Marshall, CFA President Inception (2013) Chris R. Terry, CFA Vice President Inception (2013) Derek R. Maupin Vice President Inception (2013) Purchase and Sale of Fund Shares You may purchase or redeem (sell) Fund shares on any business day by written request via mail (The Hodges Fund, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by wire transfer, by telephone at 1-866-811-0224, or through a financial intermediary.The minimum initial and subsequent investment amounts are shown in the table below.The minimum initial amount for all account types is $1,000 and the subsequent minimum investment amount for all account types is $50. Tax Information The Small Intrinsic Value Fund’s distributions are taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an IRA.Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Small Intrinsic Value Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 6 SUMMARY SECTION HODGES SMALL-MID CAP FUND Investment Objective The Hodges Small-Mid Cap Fund (the “SMID Fund”) seeks long-term capital appreciation through investments in the common stock of small and mid capitalization companies. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the SMID Fund. Shareholder Fees (fees paid directly from your investment) Retail Class Shares Redemption/Exchange Fee (as a percentage of amount redeemed/exchanged within 30 days of purchase(Retail Class) 1.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Retail Class Shares Management Fees 0.85% Distribution and Service (Rule 12b-1) Fees 0.25% Other Expenses(1) 0.68% Total Annual Fund Operating Expenses 1.78% Fee Waiver and/or Expense Reimbursement/Recoupment (0.38)% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement/Recoupment(2) 1.40% Other expenses are based on estimated customary Fund expenses for the current fiscal year. Hodges Capital Management, Inc. (the “Advisor”) has contractually agreed to reduce its fees and pay the SMID Fund’s expenses (excluding Acquired Fund Fees and Expenses, interest expense in connection with investment activities, taxes and extraordinary expenses) in order to limit Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement/Recoupment for shares of the SMID Fund to 1.40% (the “Expense Cap”).The Expense Cap will remain in effect at least until December 31, 2015.The Agreement may be terminated at any time by the Board upon 60 days’ written notice to the Advisor, or by the Advisor with the consent of the Board. Example This Example is intended to help you compare the costs of investing in the SMID Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem (sell) all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the SMID Fund’s operating expenses remain the same (taking into account the Expense Cap only in the firstyear).Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years Retail Class Shares Table of Contents - Prospectus 7 Portfolio Turnover The SMID Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the SMID Fund’s performance.The Advisor anticipates that the Fund’s portfolio turnover rate for the SMID Fund will not exceed 100%; however the rate may vary depending on market conditions in any given year.As the Fund is new, it does not have any portfolio turnover as of the date of this Prospectus. Principal Investment Strategies The SMID Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of small and mid-sized (“small-mid”) capitalization companies.The SMID Fund defines small-mid capitalization companies as those whose market capitalizations, at the time of purchase, are between $1 billion and $8 billion.The Fund is not required to sell equity securities whose market values appreciate beyond the upper end of this range after purchase.The SMID Fund primarily chooses investments that the Advisor believes are likely to have above-average growth or holds unrecognized relative value that can result in the potential for above-average capital appreciation. The SMID Fund may invest in foreign equity and debt securities, including emerging markets. In addition, the SMID Fund may invest in investment-grade non-convertible debt securities, U.S. government securities, and money market funds.The Fund may invest in stocks of foreign companies which are U.S. dollar denominated and trade on a domestic national securities exchange including ADRs, EDRs and GDRs.The Advisor will use a “bottom-up” approach in selecting securities for the Fund’s portfolio.The SMID Fund is permitted to invest up to 10% of its net assets in microcap and large cap securities. The Advisor will consider selling a security in the SMID Fund’s portfolio if the Advisor believes that security has become overvalued or has reached its growth potential.In addition, in an attempt to increase the SMID Fund’s tax efficiency or to satisfy certain tax diversification requirements, the Advisor may take tax considerations into account in deciding whether or when to sell a particular security. Principal Investment Risks There is a risk that you could lose all or a portion of your investment in the SMID Fund.The following principal risks can affect the value of your investment: · Market Risk:All forms of securities may decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic, political, or regulatory conditions, inflation, changes in interest or currency rates or adverse investor sentiment.Adverse market conditions may be prolonged and may not have the same impact on all typed of securities.The values of securities may fall due to factor affecting a particular issuer, industry or the securities market as a whole. Table of Contents - Prospectus 8 · Equity Risk:Common stocks are susceptible to general stock market fluctuations and to volatile increases and decreases in value. · Small and Mid-SizedCompany Risk: Investments in small to mid-sized companies may be speculative and volatile and involve greater risks than are customarily associated with larger companies. Small to mid-sized companies may be subject to greater market risk and have less trading liquidity than larger companies. They may also have limited product lines, markets, or financial resources. For these reasons, investors should expect the SMID Fund to be more volatile than a fund that invests exclusively in large-capitalization companies. · Management Risk:The Advisor may fail to implement the SMID Fund’s investment strategies and meet its investment objective. · Foreign Securities Risk:Foreign securities are subject to increased risks relating to political, social and economic developments abroad and differences between U.S. and foreign regulatory requirements and market practices. · Sector Focus Risk.Investing a significant portion of the SMID Fund’s assets in one sector of the market exposes the Fund to greater market risk and potential monetary losses than if those assets were spread among various sectors. · Emerging Markets Risk:Investments in emerging markets are generally more volatile than investments in developed foreign markets. · Short Sales Risk:Short sale strategies can be riskier than “long” investment strategies.The SMID Fund may seek to hedge investments or realize additional gains through short sales.Because the SMID Fund may short positions it does not own, potential losses to the SMID Fund are unlimited. · New Fund Risk: There can be no guarantee that the SMID Fund will grow to or maintain an economically viable size. Performance Because the SMID Fund recently commenced operations, it does not have a full calendar year of performance to compare against a broad measure of market performance.Accordingly, performance information is not available.Performance information will be available after the SMID Fund has been in operation for one calendar year.At that time, the performance information will provide some indication of the risks of investing in the SMID Fund by comparing it against a broad measure of market performance. Table of Contents - Prospectus 9 Investment Advisor Hodges Capital Management, Inc. Portfolio Managers Name Title Managed the Fund Since Don W. Hodges Chairman, Investment Committee Inception (2013) Craig D. Hodges Chief Investment Officer/Chief Executive Officer Inception (2013) Eric J. Marshall, CFA President Inception (2013) Gary M. Bradshaw Senior Vice President Inception (2013) Purchase and Sale of Fund Shares You may purchase or redeem (sell) Fund shares on any business day by written request via mail (The Hodges Fund, c/o U.S.Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by wire transfer, by telephone at 1-866-811-0224, or through a financial intermediary.The minimum initial and subsequent investment amounts are shown in the table below.The minimum initial amount for all account types is $1,000 and the subsequent minimum investment amount for all account types is $50. Tax Information The SMID Fund’s distributions are taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an IRA.Distributions on investments made through tax-deferred arrangements may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the SMID Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Table of Contents - Prospectus 10 INVESTMENT OBJECTIVES AND PRINCIPAL INVESTMENT STRATEGIES Each Fund’s investment objective described in the Summary Section is non-fundamental and may be changed without shareholder approval upon 60 days’ written notice to shareholders.There is no assurance that each Fund will achieve its investment objective. PRINCIPAL INVESTMENT STRATEGIES Hodges Small Intrinsic Value Fund The Small Intrinsic Value Fund employs a value strategy and invests, under normal market conditions, at least 80% of its net assets (plus any borrowings for investment purposes) in common and preferred stocks of small capitalization (“small cap”) companies whose market prices do not reflect their true values as determined by the Fund’s investment advisor, Hodges Capital Management, Inc. (the “Advisor”).The Small Intrinsic Value Fund defines small cap companies as those whose market capitalization, at the time of purchase, are consistent with the market capitalizations of companies in the Russell 2000® Index.The Advisor seeks to buy securities of companies in the Russell 2000® Index that it believes are undervalued, under-followed and/or offer above-average growth prospects.Companies whose capitalization rise above this level after purchase continue to be considered small cap companies for purposes of the 80% policy.New purchases of companies that once met the small cap definition and have since risen above that definition are not considered small cap companies for purposes of the 80% policy.The Small Intrinsic Value Fund also may invest in money market instruments and may, from time to time, purchase put and call options on U.S.traded stocks, currencies or security indices.The Small Intrinsic Value Fund also may sell options purchased and write “covered” call options.The Small Intrinsic Value Fund may invest up to 10% of its net assets in securities futures and options. The Advisor seeks to buy securities of companies that it believes are undervalued, under-followed and/or offer above average growth prospects.The Small Intrinsic Value Fund’s investment style is flexible, and the Fund is not limited to investing in only value or growth stocks. The Advisor selects investments using a “bottom-up” approach, which involves fundamental analysis of a company’s long-term investment merits, business model, competitive factors and pricing power, as well as track record and management characteristics.The Small Intrinsic Value Fund invests in deep value situations that may sometimes require a longer time horizon.The Advisor seeks to identify those companies who exhibit some or all of the following characteristics: · high amount of intrinsic asset value; · low price to book ratios; · above average dividend yields; · low price-to-earnings multiples; or · the potential for a turnaround in the underlying fundamentals. The Small Intrinsic Value Fund may also invest up to 20% of its net assets in the stocks of micro, mid and large capitalization companies, investment grade debt securities, U.S. government securities and other investment companies, including ETFs.Although most of the Small Intrinsic Value Fund’s securities will be domestic, it may also invest up to 25% of its net assets in the equity securities of foreign issuers, including those in emerging markets, and in ADRs, EDRs and GDRs consistent with the Fund’s investment objective.ADRs, EDRs and GDRs are stocks of foreign companies which are U.S. dollar denominated and trade on a domestic national securities exchange. Table of Contents - Prospectus 11 The Advisor will consider selling a security in the Small Intrinsic Value Fund’s portfolio if the Advisor believes that security has become overvalued or has reached its growth potential.In addition, in an attempt to increase the Fund’s tax efficiency or to satisfy certain tax diversification requirements, the Advisor may take tax considerations into account in deciding whether or when to sell a particular security.The Small Intrinsic Value Fund’s portfolio turnover could exceed 100% in a given year.A high turnover may result in the realization and distribution of capital gains, as well as higher transaction costs. Hodges Small-Mid Cap Fund The SMID Fund invests, under normal market conditions, at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities of small-mid capitalization.Equity securities include, but are not limited to, common stocks, preferred stocks, securities convertible into common stocks, rights and warrants.The SMID Fund currently considers a small and mid-sized capitalization company to be one that has a market capitalization between $1 billion and $8 billion at the time of purchase.Companies whose capitalization rise above this level after purchase continue to be considered small or mid cap companies for purposes of the 80% policy.The SMID Fund may also invest up to 20% of its net assets in equity securities of issuers that have market capitalizations outside the defined small and mid-sized level at the time of purchase.In addition, the SMID Fund may invest up to 20% of its assets in equity securities of foreign companies through, but not limited to, American Depositary Receipts or similar securities.Investing a significant portion of the Fund’s assets in one sector of the market exposes the Fund to greater market risk and potential monetary losses than if those assets were spread among various sectors. The Advisor seeks to buy securities of companies that it believes are undervalued, under-followed and/or offer above average growth prospects.The SMID Fund’s investment style is flexible, and the Fund is not limited to investing in only value or growth stocks. The Advisor selects investments using a “bottom-up” approach, which involves fundamental analysis of a company’s long-term investment merits, business model, competitive factors and pricing power, as well as track record and management characteristics.The Advisor seeks to identify those companies who exhibit some or all of the following characteristics: •Consistent high levels of profitability; •Prospects for rapid growth of earnings per share; •Strong balance sheets; •Competitive advantages; and •Quality management teams that are aligned with shareholder interests. The Fund may also invest up to 20% of its net assets in the stocks of micro, mid and large capitalization companies, investment grade debt securities, U.S. government securities and other investment companies, including ETFs.Although most of the Fund’s securities will be domestic, it may also invest up to 25% of its net assets in the equity securities of foreign issuers, including those in emerging markets, and in ADRs, EDRs and GDRs consistent with the Fund’s investment objective.ADRs, EDRs and GDRs are stocks of foreign companies which are U.S. dollar denominated and trade on a domestic national securities exchange. The Advisor will consider selling a security in the Fund’s portfolio if the Advisor believes that security has become overvalued or has reached its growth potential.In addition, in an attempt to increase the Fund’s tax efficiency or to satisfy certain tax diversification requirements, the Advisor may take tax considerations into account in deciding whether or when to sell a particular security.The Fund’s portfolio turnover could exceed 100% in a given year.A high turnover may result in the realization and distribution of capital gains, as well as higher transaction costs. Table of Contents - Prospectus 12 Both Funds Changes in Policies.Neither Fund will change its investment policies of investing at least 80% of its net assets in companies suggested by the Fund’s name without first changing that Fund’s name and providing shareholders with at least 60 days’ prior written notice. Temporary or Cash Investments.Under normal market conditions, each Fund will invest according to its principal investment strategies described above.However, each Fund may temporarily depart from its principal investment strategies by making short-term investments in cash and cash equivalents, such as certificates of deposits, bankers’ acceptances, time deposits, commercial paper, short-term notes or money market instruments in response to adverse market, economic or political conditions.As a result, each Fund may not achieve its investment objective to the extent that it makes such “defensive” investments.In the event that a Fund uses a money market fund for its cash position, there will be some duplication of expenses, because that Fund would bear its pro rata portion of such money market fund’s advisory fees and operational expenses. Short Sales.Each Fund may engage in short sale transactions where a Fund sells securities it does not own in anticipation of a decline in the value of securities.In a short sale transaction, the Fund makes delivery of a security that is “borrowed” from a broker.The Fund is then obligated to replace the borrowed security by purchasing it at the market price at the time of replacement.The Fund may not engage in short sale transactions if, after effect is given to any given short sale, the total market value of all securities “sold short” exceeds 25% of the value of the Fund’s net assets. PRINCIPAL RISKS OF INVESTING IN THE FUNDS The principal risks of investing in each Fund that may adversely affect the Fund’s net asset value (“NAV”) or total return have previously been summarized in the “Summary Section.”These risks are discussed in more detail below. Market Risk (Both Funds).All forms of securities may decline in value due to factors affecting securities markets generally, such as real or perceived adverse economic, political, or regulatory conditions, inflation, changes in interest or currency rates or adverse investor sentiment.Adverse market conditions may be prolonged and may not have the same impact on all types of securities.The values of securities may fall due to factors affecting a particular issuer, industry or the securities market as a whole Equity Risk(Both Funds).Equity Risk is the risk that stock prices will fall over short or extended periods of time.Although the stock market has historically outperformed other asset class over the long term, the stock market tends to move in cycles.Individual stock prices may fluctuate drastically from day-to-day and may underperform other asset classes over an extended period of time.Individual companies may report poor results or be negatively affected by industry and/or economic trends and developments.The prices of securities issued by such companies may suffer a decline in response.These price movements may result from factors affecting individual companies, industries or the securities market as a whole. Management Risk (Both Funds).Management risk describes each Fund’s ability to meet its investment objective based on the Advisor’s success or failure at implementing investment strategies for the Funds.The value of your investment is subject to the effectiveness of the Advisor’s research, analysis and asset allocation among portfolio securities.If the Advisor’s investment strategies do not produce the expected results, your investment could be diminished. Table of Contents - Prospectus 13 Short Sales Risk(Both Funds).Short sale strategies are riskier than “long” investment strategies.Short selling may harm a Fund’s investment performance, if a Fund is required to close out a short position earlier than it had intended.This would occur if the lender required the Fund to deliver the securities it borrowed at the commencement of the short sale, and the Fund was unable to borrow the securities from other securities lenders.Furthermore, until the Fund replaces a security borrowed, or sold short, it must pay to the lender amounts equal to any dividends that accrue during the period of the short sale.In addition, the Fund will incur certain transaction fees associated with short selling.Short sale strategies are often characterized as a form of leveraging or as speculative.There is no assurance that these strategies will protect against losses or perform better than non-speculative strategies.The Fund uses short sales to protect against losses due to general movements in market prices; however, no assurance can be given that such strategies will be successful or that consistent absolute returns will be achieved. Foreign Securities Risk(Both Funds).Foreign investments, including ADRs and similar investments, may be subject to more risks than U.S. domestic investments.These additional risks may potentially include lower liquidity, greater price volatility and risks related to adverse political, regulatory, market or economic developments.Foreign companies also may be subject to significantly higher levels of taxation than U.S. companies, including potentially confiscatory levels of taxation, thereby reducing the earnings potential of such foreign companies.Amounts realized on sales of or distributions with respect to foreign securities may be subject to high and potentially confiscatory levels of foreign taxation and withholding when compared to comparable transactions in U.S. securities.Based on the principal investment strategies of each Fund, it is not expected that a Fund will be eligible to pass through to shareholders any credits or deductions with respect to such foreign taxes.Investments in foreign securities involve exposure to fluctuations in foreign currency exchange rates.Such fluctuations may reduce the value of the investment.Foreign investments are also subject to risks including potentially higher withholding and other taxes, trade settlement, custodial, and other operational risks and less stringent investor protection and disclosure standards in certain foreign markets.In addition, foreign markets can, and often do, perform differently from U.S. markets. Emerging Markets Risk (Both Funds). Emerging markets are markets of countries in the initial stages of industrialization and generally have low per capita income.In addition to the risks of foreign securities in general, countries in emerging markets are generally more volatile and can have relatively unstable governments, social and legal systems that do not protect shareholders, economies based on only a few industries, and securities markets that trade a small number of issues which could reduce liquidity. Investment Style Risk(Small Intrinsic Value Fund).Different investment styles tend to shift in and out of favor depending upon market and economic conditions as well as investor sentiment.The Small Intrinsic Value Fund may outperform or underperform other funds that employ a different investment style.Examples of different investment styles include growth and value investing.Growth stocks may be more volatile than other stocks because they are more sensitive to investor perceptions of the issuing company’s growth of earnings potential.Also, since growth companies usually invest a high portion of earnings in their business, growth stocks may lack the dividends of some value stocks that can cushion stock prices in a falling market.Growth oriented funds may underperform when value investing is in favor.Value stocks are those that are undervalued in comparison to their peers due to adverse business developments or other factors.Value investing carries the risk that the market will not recognize a security’s inherent value for a long time, or that a stock judged to be undervalued may actually be appropriately priced or overvalued.Value oriented funds may underperform when growth investing is in favor. Table of Contents - Prospectus 14 Futures and Options (Derivatives) Risk(Both Funds).The Small Intrinsic Value Fund and the SMID Fund may invest up to 10% of their net assets in securities futures and options.The use of derivative instruments involves risks different from, or greater than, the risks of investing directly in securities and more traditional investments.Derivative products are highly specialized investments that require investment techniques and risk analyses different than those associated with stocks.Each Fund may employ these techniques speculatively to enhance returns and not merely as hedging tools.The use of derivatives requires an understanding not only of the underlying instruments, but the derivative itself, without the benefit of observing the performance of the derivative under all possible market conditions.Loss may result, for example, from adverse market movements, a lack of correlation between changes in the value of these derivative instruments and a Fund’s assets being hedged, the potential illiquidity of the markets for derivative instruments, lack of availability due to new and developing markets, the risk that the counterparty to an over-the-counter (“OTC”) contract will fail to perform its obligations, or the risks arising from margin requirements and factors associated with such transactions. Small and Mid-Sized Company Stock Risk (SMID Fund).Small and mid-sized cap stocks have historically been subject to greater investment risk than large cap stocks.The prices of small to mid-sized company stocks tend to be more volatile and less liquid than large cap stocks.Small and mid-sized companies may have no or relatively short operating histories, or be newly formed public companies.Some of these companies have aggressive capital structures, including high debt levels, or are involved in rapidly growing or changing industries and/or new technologies, which pose additional risks. Smaller Company Risk(Small Intrinsic Value Fund).Investments in smaller companies may be speculative, more volatile and involve greater risk than customarily is associated with larger companies.Many small companies are more vulnerable than larger companies to adverse business or economic developments.They may have limited product lines, markets or financial resources.New and improved products or methods of development may have a substantial impact on the earnings and revenues of such companies.Any such positive or negative developments could have a corresponding positive or negative impact on the value of their shares. Small company shares, which usually trade on the over-the-counter market, may have few market makers, wider spreads between their quoted bid and asked prices and lower trading volumes.This may result in comparatively greater price volatility and less liquidity than the securities of companies that have larger market capitalizations and/or that are traded on the major stock exchanges or than the market averages in general.In addition, the Fund and other client accounts of the Advisor together may hold a significant percentage of a company’s outstanding shares.When making larger sales, the Fund might have to sell assets at discounts from quoted prices or may have to make a series of small sales over an extended period of time.For these reasons, the Fund’s NAV may be volatile. New Fund Risk(Both Funds).There can be no assurance that each Fund will grow to or maintain an economically viable size, in which case the Board of Trustees or the Advisor may determine to liquidate a Fund.A liquidation of a Fund can be initiated by the Board of Trustees without shareholder vote and, while shareholder interests will be the paramount consideration, the timing of any liquidation may not be favorable to certain individual shareholders. The Small Intrinsic Value Fund andthe SMID Fund may be appropriate for investors who: · Are pursuing a long-term goal such as retirement; · Want to add an equity investment with growth potential to their investment portfolio; and · Understand and can bear the risks of investing in small cap companies. Table of Contents - Prospectus 15 PORTFOLIO HOLDINGS INFORMATION A complete description of each Fund’s policies and procedures with respect to the disclosure of a Fund’s portfolio holdings is available in the Funds’ Statement of Additional Information (“SAI”) and on the Funds’ website at www.hodgesmutualfunds.com. MANAGEMENT OF THE FUNDS Investment Advisor Each Fund has entered into separate investment advisory agreements (the “Advisory Agreements”) with Hodges Capital Management, Inc., 2905 Maple Avenue, Dallas, Texas 75201,under which the Advisor manages each Fund’s investments and business affairs subject to the supervision of the Board.The Advisor has been providing investment advisory services since 1990.The Advisor provides advice on buying and selling securities.The Advisor also furnishes the Funds with office space and certain administrative services and provides most of the personnel needed by the Funds.As of September30,2013, the Advisor had $1.3 billion in assets under management.Under the Advisory Agreement, the Advisor is entitled to receive a monthly management fee for its investment advisory services as shown in the table below.The fee is calculated daily and payable monthly as a percentage of the Fund’s average daily net assets.As further described below, each Fund is subject to an Expense Cap. Fund Management Fee Small Intrinsic Value Fund 0.85% Small-Mid Cap Fund 0.85% The Advisor typically executes a substantial portion of each Fund’s securities transactions through First Dallas Securities, Inc. (“First Dallas”), an affiliate of the Advisor.All such transactions are subject to the requirement that the Advisor seek best execution for all portfolio transactions.See “Execution of Portfolio Transactions” in the SAI. A discussion regarding the basis for the Board’s approval of the Advisory Agreements with the Advisor will be available in the next shareholder report for the period ending March 31. Fund Expenses Each Fund is responsible for its own operating expenses.However, the Advisor has contractually agreed to reduce its fees and pay expenses of the Funds to ensure that Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement (excluding interest expense in connection with investment activities, taxes, Acquired Fund Fees and Expenses and extraordinary expenses) will not exceed the amounts shown below as a percentage of the Fund’s average daily net assets (the “Expense Cap”).The Expense Cap forthe Small Intrinsic Value Fundis 1.29%. The Expense Cap forthe SMIDFundis 1.40%. Any reduction in advisory fees or payment of expenses made by the Advisor is subject to reimbursement by the Funds, if requested by the Advisor, and the Board approves such reimbursement in subsequent fiscal years.This reimbursement may be requested by the Advisor if the aggregate amount actually paid by the Funds toward operating expenses for such fiscal year (taking into account any reimbursements) does not exceed the Expense Caps.The Advisor is permitted to be reimbursed for fee reductions and/or expense payments made in the prior three fiscal years.Each Fund must pay its current ordinary operating expenses before the Advisor is entitled to any reimbursement of fees and/or expenses.In addition, any such reimbursement from the Funds to the Advisor will be subject to the applicable limitation on the Funds expenses.The current Expense Caps are in place through December 31, 2015. Table of Contents - Prospectus 16 Portfolio Managers Small Intrinsic Value Fund Mr. Eric J. Marshall serves as lead portfolio manager of the Small Intrinsic Value Fund and has primary authority to buy and sell securities for portfolio investments.Messrs. Terry and Maupin serve as junior portfolio managers for the Small Intrinsic Value Fund and provide buy and sell recommendations to Mr.Marshall. Eric J. Marshall, CFA, joined the Advisor in 1997 and currently serves as President and director of research.Eric manages a number of investment portfolios and has 16 years of experience in researching small cap stocks.He serves on the board of directors of the Advisor’s parent company, First Dallas Holdings, Inc. Chris R. Terry, CFA, joined the Advisor in 2002 and currently serves as a vice president and research analyst.Chris earned a BA in Economics from the University of Dallas and was awarded the Charter Financial Analyst (CFA) designation in 2009.Chris is also a member of the CFA Institute and the CFA Society of Dallas-Ft. Worth. Derek R. Maupinjoined the Advisor in 2009 and currently serves as a vice president and research analyst.Prior to joining the Advisor, he served as a registered representative/investment advisor with Edward D. Jones from 2007-2009.Derek earned a BBA and an MBA from West Texas A&M University. SMID Fund Messrs.Craig D. Hodges, Eric J. Marshall, Gary M. Bradshaw and Don W. Hodges are co-portfolio managers of the investment portfolio for the SMID Fund. Each of the co-portfolio managers has equal authority to buy and sell securities for portfolio investments, but all major investment decisions are reviewed by the entire portfolio management team. DonW. Hodges has been a portfolio manager with the Advisor since 1992, has 53years of experience in the securities brokerage industry and previously served as President of a large regional brokerage firm.Don currently serves as Chairman of the Advisor’s Investment Committee.Don W. Hodges is the father of Craig D. Hodges. Craig D. Hodges has been a portfolio manager with the Advisor since 1999, has 27years of experience in the investment industry and is Chief Investment Officer and Chief Executive Officer of the Advisor.Craig is a founder of First Dallas Securities, Inc. where he has managed individual and institutional investment portfolios.Craig D. Hodges is the son of Don W. Hodges. Eric J. Marshall, CFA, joined the Advisor in 1997 and currently serves as President and Director of Research.Eric manages a number of investment portfolios and has 16years of experience in researching small cap stocks.He serves on the Board of Directors of the Advisor’s parent company, First Dallas Holdings, Inc. Table of Contents - Prospectus 17 Gary M. Bradshaw joined the Advisor in 2001, has 28years of experience in the investment industry and currently serves as Senior Vice President.He serves on the Board of Directors of the Advisor’s parent company, First Dallas Holdings, Inc.Gary earned his MBA from East Texas State University and his BS from Virginia Tech. The SAI provides additional information about each portfolio manager’s compensation, other accounts they manage and their ownership of shares of each Fund. SHAREHOLDER INFORMATION Pricing of Fund Shares Shares of the Funds are sold at their NAV.The NAV is determined by dividing the value of a Fund’s securities, cash and other assets, minus all liabilities, by the number of shares outstanding (assets – liabilities / number of shares NAV).The NAV takes into account the expenses and fees of the Fund, including management, administration and other fees, which are accrued daily.A Fund’s share price is calculated as of the close of regular trading (generally4:00p.m., Eastern time) on each day that the New York Stock Exchange (“NYSE”) is open for business. All shareholder transaction orders received in good form (as described below under “How to Buy Shares”) by U.S. Bancorp Fund Services, LLC (“Transfer Agent”), the Fund’s transfer agent, or an authorized financial intermediary by 4:00 p.m., Eastern time will be processed at that day’s NAV.Transaction orders received after 4:00 p.m., Eastern time will receive the next day’s NAV.A Fund’s NAV, however, may be calculated earlier if trading on the NYSE is restricted or as permitted by the SEC.A Fund does not determine the NAV of its shares on any day when the NYSE is not open for trading, such as weekends and certain national holidays as disclosed in the SAI (even if there is sufficient trading in its portfolio securities on such days to materially affect the NAV).In certain cases, fair value determinations may be made as described below under procedures as adopted by the Board. Fair Value Pricing Occasionally, reliable market quotations are not readily available or there may be events affecting the value of foreign securities or other securities held by a Fund that occur when regular trading on foreign exchanges is closed, but before trading on the NYSE is closed.Fair value determinations are then made in good faith in accordance with procedures adopted by the Board.Generally, the fair value of a portfolio security or other asset shall be the amount that the owner of the security or asset might reasonably expect to receive upon its current sale. Attempts to determine the fair value of securities introduce an element of subjectivity to the pricing of securities.As a result, the price of a security determined through fair valuation techniques may differ from the price quoted or published by other sources and may not accurately reflect the market value of the security when trading resumes.If a reliable market quotation becomes available for a security formerly valued through fair valuation techniques, the Fund would compare the new market quotation to the fair value price to evaluate the effectiveness of its fair valuation procedures.If any significant discrepancies are found, the Fund may adjust its fair valuation procedures. Table of Contents - Prospectus 18 Description of Retail Class The following table lists the key features of each Fund’s Retail Class Shares. Minimum Initial Investment Both Funds - $1,000 Subsequent Minimum Investment Both Funds - $50 Waiver/Reduction of Investment Minimum None Fees ·Redemption/Exchange Fee as a percentage of amount redeemed (sold)/exchanged within 30days of purchase apply. ·12b-1 fee of 0.25% Conversion Feature N/A Eligible Investors Includes accounts maintained through Financial Intermediaries. How to Buy Shares You may purchase shares of a Fund by completing an account application.Your order will not be accepted until the completed account application is received by the Transfer Agent.Account applications will not be accepted unless they are accompanied by payment in U.S. dollars, drawn on a domestic financial institution.The Funds will not accept payment in cash, money orders and cashier’s checks, unless the cashier’s check is in excess of $10,000.In addition, to prevent check fraud, the Funds do not accept third party checks, U.S. Treasury checks, credit card checks, traveler’s checks or starter checks for the purchase of shares.The Funds are unable to accept post dated checks, post dated on-line bill pay checks or any conditional order or payment.If your payment is returned for any reason, a $25 fee will be assessed against your account.You will also be responsible for any losses suffered by the Funds as a result.The Funds do not issue share certificates.The Funds reserve the right to reject any purchase in whole or in part. The minimum investment requirements may be waived from time to time. Shares of the Funds have not been registered for sale outside of the United States.The Funds generally do not sell shares to investors residing outside the United States, even if they are United States citizens or lawful permanent residents, except to investors with United States military APO or FPO addresses. USA PATRIOT Act The USA PATRIOT Act of 2001 requires financial institutions, including the Funds, to adopt certain policies and programs to prevent money laundering activities, including procedures to verify the identity of customers opening new accounts.When completing a new account application, you will be required to supply a Fund with your full name, date of birth, social security number and permanent street address to assist each Fund in verifying your identity.Mailing addresses containing only a P.O. Box will not be accepted.Until such verification is made, a Fund may temporarily limit additional share purchases.In addition, a Fund may limit additional share purchases or close an account if it is unable to verify a shareholder’s identity.As required by law, a Fund may employ various procedures, such as comparing the information to fraud databases or requesting additional information or documentation from you, to ensure that the information supplied by you is correct. Table of Contents - Prospectus 19 If a Fund does not have a reasonable belief of the identity of a shareholder, the account application will be rejected or you will not be allowed to perform a transaction on the account until such information is received.Each Fund also reserves the right to close the account within 5 business days if clarifying information/documentation is not received. By Mail. Initial Investment.To purchase a Fund’s shares by mail, complete and sign the enclosed account application and mail it, along with a check made payable to the applicable Fund to: FOR REGULAR MAIL DELIVERY FOR OVERNIGHT DELIVERY [Name of Fund] [Name of Fund] c/o U.S. Bancorp Fund Services, LLC c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 615 E. Michigan Street, 3rd Floor Milwaukee, WI 53201-0701 Milwaukee, WI 53202 Note:The Funds do not consider the U.S. Postal Service or other independent delivery services to be its agents. Therefore, deposit in the mail or with such services, or receipt at the Transfer Agent’s post office box of purchase orders or redemption requests does not constitute receipt by the Transfer Agent. Subsequent Investment.If you are making a subsequent purchase, detach the stub that is attached to the account statement you will receive after each transaction and mail it with a check made payable to the applicable Fund in the envelope provided with your statement or to the address noted above.You should write your account number on the check.If you do not have the stub from your account statement, include your name, address and account number on a separate piece of paper. By Telephone. Subsequent Investment.If you have accepted telephone options on the account application and your account has been open for at least 15days, you may purchase additional shares by telephoning the Funds toll free at 1-866-811-0224.Telephone orders will be accepted via electronic funds transfer from your pre-designated bank account through the Automated Clearing House (“ACH”) network.You must have banking information established on your account prior to making a purchase.Only bank accounts held at domestic institutions that are ACH members may be used for telephone transactions.If your order is received prior to 4:00 p.m., Eastern time, shares will be purchased at the NAV next calculated.For security reasons, requests by telephone may be recorded. By Wire. Initial Investment. If you are making your first investment in a Fund, before you wire funds, please contact the Transfer Agent by phone to make arrangements with a telephone service representative to submit your completed account application via mail, overnight delivery or facsimile.Upon receipt of your completed account application, an account will be established for you and a service representative will contact you within 24 hours to provide you with an account number and wiring instructions. Once your account has been established, you may instruct your bank to initiate the wire using the instructions you were given.Prior to sending the wire, please call the Transfer Agent at 1-866-811-0224 to advise of your wire and to ensure proper credit upon receipt.Your bank must include the name of the Fund, your name and account number so that your wire can be correctly applied. By Wire. Subsequent Investment.If you are making a subsequent purchase, your bank should wire funds as indicated below.Before each wire purchase, you should be sure to notify the Transfer Agent at 1-866-811-0224 to advise them of your intent to wire funds.It is essential that your bank include complete information about your account in all wire instructions.Your bank may charge you a fee for sending a wire to a Fund. Table of Contents - Prospectus 20 Your bank should transmit immediately available funds by wire in your name to: U.S. Bank National Association 777 E. Wisconsin Avenue Milwaukee, WI53202 ABA Routing Number 075000022 For credit to U.S. Bancorp Fund Services, LLC DDA #112-952-137 For further credit to: [Name of Fund] Shareholder Registration Shareholder Account Number Wired funds must be received prior to 4:00 p.m., Eastern time, to be eligible for same day pricing.The Funds and the Transfer Agent are not responsible for the consequences of delays resulting from the banking or Federal Reserve wire system or from incomplete wiring instructions.If you have questions about how to invest by wire, you may call the Funds at 1-866-811-0224. Purchases Placed with Financial Intermediaries.You may buy and sell shares of the Funds through certain financial intermediaries and their agents that have made arrangements with the Funds and are authorized to buy and sell shares of the Funds (collectively, “Financial Intermediaries”).Your order will be priced at the Fund’s NAV next computed after it is received by a Financial Intermediary.A Financial Intermediary may hold your shares in an omnibus account in the Financial Intermediary’s name and the Financial Intermediary may maintain your individual ownership records.The Funds may pay the Financial Intermediary for maintaining individual ownership records as well as providing other shareholder services.Financial Intermediaries may charge fees for the services they provide to you in connection with processing your transaction order or maintaining your account with them.Financial Intermediaries are responsible for placing your order correctly and promptly with a Fund, forwarding payment promptly, as well as ensuring that you receive copies of the Funds’ Prospectus.If you transmit your order with these Financial Intermediaries before the close of regular trading (generally 4:00p.m., Eastern Time) on a day that the NYSE is open for business, your order will be priced at a Fund’s NAV next computed after it is received by the Financial Intermediary.Investors should check with their Financial Intermediary to determine if it is subject to these arrangements. By Payment In-Kind. In addition to cash purchases, each Fund may, at its discretion, accept the purchase of Fund shares with a payment “in-kind” in the form of shares of stock, bonds or other securities.Generally, any securities used to buy Fund shares must be readily marketable; their acquisition consistent with the Fund’s objective and otherwise acceptable to the Advisor.If you purchase Fund shares in this manner, you will realize a capital gain or loss for federal income tax purposes on each security tendered. Automatic Investment Plan.For your convenience, each Fund offers an Automatic Investment Plan (“AIP”).Under this AIP, after your initial minimum investment of $1,000, you authorize a Fund to withdraw from your personal checking account each month an amount that you wish to invest, which must be at least $50.If you wish to enroll in the AIP, complete the appropriate section on the account application.Your signed account application must be received at least 15 business days prior to the initial transaction.A fee ($25) will be imposed if your AIP transaction is returned for any reason.A Fund may terminate or modify this privilege at any time.You may terminate your participation in the AIP at any time by notifying USBFS sufficiently in advance of the next withdrawal.Please contact your financial institution to determine if it is an ACH member.Your financial institution must be an ACH member in order for you to participate in the AIP. Table of Contents - Prospectus 21 The AIP is a method of using dollar cost averaging as an investment strategy that involves investing a fixed amount of money at regular time intervals.However, a program of regular investment cannot ensure a profit or protect against a loss as a result of declining markets.By continually investing the same amount, you will be purchasing more shares when the price is low and fewer shares when the price is high.Please call 1-866-811-0224 for additional information regarding a Fund’s AIP. Retirement Plans.The Funds offer IRA plans.You may obtain information about opening an IRA by calling 1-866-811-0224.If you wish to open another type of retirement plan, please contact your Financial Intermediary. How to Sell Shares In general, orders to sell or “redeem” shares may be placed either directly with the Funds, the Transfer Agent or with your Financial Intermediary.You may redeem (sell) part or all of your shares at the next determined NAV after a Fund or the Transfer Agent or Financial Intermediary receive your order.You should request your redemption prior to the close of the NYSE, generally 4:00p.m., Eastern Time, to obtain that day’s closing NAV.Redemption requests received after the close of the NYSE will be treated as though received on the next business day. By Mail.You may redeem (sell) your shares by simply sending in a written request to the transfer agent.You should give your account number and state whether you want all or some of your shares redeemed (sold).The letter should be signed by all of the shareholders whose names appear on the account registration and, if necessary, should include a signature guarantee(s). No redemption request will become effective until all documents have been received in proper form by the Transfer Agent.Additional documents are required for certain types of shareholders, such as corporations, partnerships, executors, trustees, administrators, or guardians (i.e., corporate resolutions, or trust documents indicating proper authorization).Shareholders should contact the Transfer Agent at 1-866-811-0224 for further information concerning documentation required for a redemption of a Fund’s shares. Shareholders who have an IRA or other retirement plan must indicate on their redemption request whether to withhold federal income tax.Redemption requests failing to indicate an election not to have tax withheld will generally be subject to a 10% withholding tax. You should send your redemption request to: FOR REGULAR MAIL DELIVERY FOR OVERNIGHT DELIVERY [Name of Fund] [Name of Fund] c/o U.S. Bancorp Fund Services, LLC c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 615 E. Michigan Street, 3rd Floor Milwaukee, WI 53201-0701 Milwaukee, WI 53202 Note:The Funds do not consider the U.S. Postal Service or other independent delivery services to be its agents. Therefore, deposit in the mail or with such services, or receipt at the Transfer Agent’s post office box of purchase orders or redemption requests does not constitute receipt by the Transfer Agent. By Telephone and by Wire.If you accepted telephone options on the account application, you may redeem (sell) a Fund’s shares by telephone.To establish this option after your account is already open, call the Transfer Agent at 1-866-811-0224 for instructions. Table of Contents - Prospectus 22 You may redeem (sell) up to $50,000 in shares by calling the Funds at 1-866-811-0224 prior to the close of trading on the NYSE, generally 4:00p.m., Eastern Time.Redemption proceeds will be sent on the next business day to the mailing address that appears on the Funds’ records.Per your request, redemption proceeds may be wired or may be sent via electronic funds transfer through the ACH network, to your pre-designated bank account.There is a $15 wire charge per wire which will be deducted from your account balance on dollar specific trades or from the proceeds on complete redemptions and share specific trades.There is no charge for proceeds sent via ACH network; however, most ACH transfers require two to three days for the bank account to receive credit.Telephone redemptions cannot be made if you notify the Transfer Agent of a change of address within 30days before the redemption request. Before executing an instruction received by telephone, the Transfer Agent will use reasonable procedures to confirm that the telephone instructions are genuine.The telephone call may be recorded and the caller may be asked to verify certain personal identification information.If a Fund or its agents follow these procedures, they cannot be held liable for any loss, expense or cost arising out of any telephone redemption or exchange request that is reasonably believed to be genuine.This includes fraudulent or unauthorized requests.A Fund may change, modify or terminate these privileges at any time upon at least 60 days’ written notice to shareholders.Once a telephone transaction has been placed, it cannot be canceled or modified.If you have a retirement account, you may not redeem (sell) shares by telephone. If an account has more than one owner or authorized person, the Fund will accept telephone instructions from any one owner or authorized person.During periods of high market activity, you may encounter higher than usual wait times.Please allow sufficient time to ensure that you will be able to complete your telephone transaction prior to market close.You may make your redemption request in writing. Through a Financial Intermediary.You may redeem (sell) a Fund’s shares through your Financial Intermediary.Redemptions made through a Financial Intermediary may be subject to procedures established by that institution.Your Financial Intermediary is responsible for sending your order to a Fund and for crediting your account with the proceeds.For redemption through Financial Intermediaries, orders will be processed at the NAV next effective after receipt of the order by the Financial Intermediary.Please keep in mind that your Financial Intermediary may charge additional fees for its services. Systematic Withdrawal Program.As another convenience, you may redeem (sell) a Fund’s shares through the Systematic Withdrawal Program (“SWP”).Under the SWP, shareholders or their Financial Intermediaries may request that a check drawn in a predetermined amount be sent to them each month or calendar quarter.If you elect this method of redemption, your Fund account must have a value of at least $5,000 and the minimum amount that may be withdrawn each month or quarter is $100.If you elect this method of redemption, a Fund will send a check directly to your address of record, or will send the payments directly to a pre-authorized bank account by electronic funds transfer via the ACH network.For payment through the ACH network, your bank must be a member and your bank account information must be maintained on your Fund account.This SWP may be terminated or modified by a shareholder or a Fund at any time without charge or penalty.You may terminate your participation in this SWP at any time by contacting the Transfer Agent sufficiently in advance of the next withdrawal. A withdrawal under the SWP involves a redemption of a Fund’s shares, and may result in a gain or loss for federal income tax purposes.In addition, if the amount withdrawn exceeds the dividends credited to your account, the account ultimately may be depleted.To establish the SWP, complete the “Systematic Withdrawal Plan” section of a Fund’s account application.Please call 1-866-811-0224 for additional information regarding the Fund’s SWP. Table of Contents - Prospectus 23 Low Balance Accounts.A Fund may redeem (sell) the shares in your account if the value of your account is less than $1,000 as a result of redemptions you have made.You will then have 30 days in which to make an additional investment to bring the value of your account to at least $1,000. Redemption Fees.Each Fund is intended for long-term investors.Short-term “market-timers” that engage in frequent purchases and redemptions can disrupt a Fund’s investment program and create additional transaction costs that are borne by all of the Fund’s shareholders.For these reasons, the Funds will assess a redemption/exchange fee of 1.00% on the redemption/exchange of Fund shares held for 30days or less for all Retail Class shares.Each Fund uses the “first in first out” (“FIFO”) method to determine the holding period; this means that if you purchase shares on different days, the shares you held longest will be redeemed (sold) first for purposes of determining whether the short-term trading fee applies.The redemption fee is deducted from your proceeds and is retained by a Fund for the benefit of its long-term shareholders.This fee does not apply to (1)shares purchased through reinvested dividends or capital gains; (2)Fund redemptions under the Fund’s SWP; (3)the redemption of shares previously purchased under an AIP; or (4)the involuntary redemption of low balance accounts.A Fund’s redemption fee will be waived on sales or exchanges of Fund shares made in connection with non-discretionary portfolio rebalancing associated with certain asset-allocation programs managed by fee-based investment advisors, certain wrap accounts and certain retirement plans.The Funds reserve the right to change the terms and amount of this fee upon at least 60 days’ written notice to shareholders. Although each Fund has the goal of applying this redemption fee to most redemptions of shares held for less than the number of days noted above, a Fund may not always be able to track short-term trading effected through Financial Intermediaries in non-disclosed or omnibus accounts.While each Fund has entered into information sharing agreements with such Financial Intermediaries as described under “Tools to Combat Frequent Transactions” which contractually require such Financial Intermediaries to provide the Fund with information relating to its customers investing in a Fund through non-disclosed or omnibus accounts, a Fund cannot guarantee the accuracy of the information provided to them from Financial Intermediaries and may not always be able to track short-term trading effected through these Financial Intermediaries.In addition, because each Fund is required to rely on information provided by the Financial Intermediary as to the applicable redemption fee, a Fund cannot ensure that the Financial Intermediary is always imposing such fee on the underlying shareholder in accordance with the Fund’s policies. ACCOUNT AND TRANSACTION POLICIES Proceeds will generally be sent no later than seven calendar days after a Fund receives your redemption request. Before selling recently purchased shares, please note that if the Transfer Agent has not yet collected payment for the shares you are selling, it may delay sending the proceeds until the payment is collected, which may take up to 15 calendar days from the purchase date.Furthermore, there are certain times when you may be unable to sell a Fund’s shares or receive proceeds.Specifically, a Fund may suspend the right to redeem (sell) shares or postpone the date of payment upon redemption for more than three business days (1)for any period during which the NYSE is closed (other than customary weekend or holiday closings) or trading on the NYSE is restricted; (2)for any period during which an emergency exists as a result of which disposal by the Fund of securities owned by it is not reasonably practicable or it is not reasonably practicable for the Fund fairly to determine the value of its net assets; or (3)for such other periods as the SEC may permit for the protection of the Fund’s shareholders. Redemption requests will be sent to the address of record.A Fund will not be responsible for interest lost on redemption amounts due to lost or misdirected mail.If the proceeds of redemption are requested to be sent to an address other than the address of record, or if the address of record has been changed within 30 days of the redemption request, the request must be in writing with your signature guaranteed. Table of Contents - Prospectus 24 Redemption In-Kind.Each Fund reserves the right to pay redemption proceeds to you in whole or in part by a distribution of securities from a Fund’s portfolio (a “redemption in-kind”).It is not expected that a Fund would do so except during unusual market conditions.If a Fund pays your redemption proceeds by a distribution of securities, you could incur brokerage or other charges in converting the securities to cash and will bear any market risks associated with such securities until they are converted into cash.A redemption in-kind is treated as a taxable transaction and a sale of the redeemed (sold) shares, generally resulting in capital gain or loss to you, subject to certain loss limitation rules. Signature Guarantees.The Transfer Agent may require a signature guarantee for certain redemption requests.A signature guarantee assures that your signature is genuine and protects you from unauthorized account redemptions. A signature guarantee of each owner is required in the following situations: · For all redemption requests in excess of $50,000; · If a change of address request has been received by the Transfer Agent within the last 30 days; · When requesting a change in ownership of your account; and · When redemption proceeds are payable or sent to any person, address or bank account not on record. In addition to the situations described above, the Funds and/or the Transfer Agent may require a signature guarantee in other instances based on the circumstances relative to the particular situation.Signature guarantees will generally be accepted from domestic banks, brokers, dealers, credit unions, national securities exchanges, registered securities associations, clearing agencies and savings associations, as well as from participants in the New York Stock Exchange Medallion Signature Program and the Securities Transfer Agents Medallion Program (“STAMP”).A notary public is not an acceptable signature guarantor. Non-financial transactions, including establishing or modifying certain services on an account, may require a signature guarantee, signature verification from a Signature Validation Program member, or other acceptable form of authentication from a financial institution source. Each Fund reserves the right to waive any signature requirement at their discretion. Householding.In an effort to decrease costs, the Funds intend to reduce the number of duplicate prospectuses and annual and semi-annual reports you receive by sending only one copy of each to those addresses shared by two or more accounts and to shareholders we reasonably believe are from the same family or household.Once implemented, if you would like to discontinue householding for your accounts, please call toll-free at 1-866-811-0224 to request individual copies of these documents.Once the Funds receive notice to stop householding, we will begin sending individual copies thirty days after receiving your request.This policy does not apply to account statements. Unclaimed Property.Your mutual fund account may be transferred to your state of residence if no activity occurs within your account during the “inactivity period” specified in your state’s abandoned property laws. Table of Contents - Prospectus 25 EXCHANGING SHARES You may exchange all or a portion of your investment, from one Fund to the retail shares of any other Hodges Fund which are offered through a separate combined Prospectus, by mail or telephone provided you established telephone exchange privileges on your account application.Any new account established through an exchange will be subject to a minimum investment requirement described above.In addition, existing accounts are subject to a minimum exchange requirement of $50.Exchanges will be executed on the basis of the relative NAV of the shares exchanged.An exchange is considered to be a sale of shares for federal income tax purposes on which you may realize a taxable gain or loss.Additionally, an exchange will be considered a sale of shares for the purpose of assessing redemption fees.See the “Redemption Fees” section for additional information.You may make exchanges only between identically registered accounts (name(s), address and taxpayer ID number) and within the same share class.Call the Funds at 1-866-811-0224 to learn more about exchanges. TOOLS TO COMBAT FREQUENT TRANSACTIONS The Funds are intended for long-term investors.Short-term “market-timers” who engage in frequent transactions and redemptions may disrupt a Fund’s investment program and create additional transaction costs that are borne by all shareholders.The Board has adopted a policy regarding excessive trading.The Funds discourage excessive, short-term trading and other abusive trading practices that may disrupt portfolio management strategies and harm performance.The Funds take steps to reduce the frequency and effect of these activities in a Fund.These steps may include, among other things, monitoring trading activity, imposing redemption fees, if necessary, or using fair value pricing when appropriate, under procedures as adopted by the Board, when the Advisor determines current market prices are not readily available.As approved by the Board, these techniques may change from time to time as determined by a Fund in its sole discretion. In an effort to discourage abusive trading practices and minimize harm to a Fund and its shareholders, each Fund reserves the right, in its sole discretion, to reject any purchase order or exchange request, in whole or in part, for any reason (including, without limitation, purchases by persons whose trading activity in a Fund’s shares is believed by the Advisor to be harmful to the Fund) and without prior notice.A Fund may decide to restrict purchase and sale activity in its shares based on various factors, including whether frequent purchase and sale activity will disrupt portfolio management strategies and adversely affect a Fund’s performance.Although these efforts are designed to discourage abusive trading practices, these tools cannot eliminate the possibility that such activity will occur.Each Fund seeks to exercise its judgment in implementing these tools to the best of its ability in a manner that it believes is consistent with shareholder interests.Except as noted in the Prospectus, each Fund applies all restrictions uniformly in all applicable cases. Due to the complexity and subjectivity involved in identifying abusive trading activity and the volume of shareholder transactions a Fund handles, there can be no assurance that a Fund’s efforts will identify all trades or trading practices that may be considered abusive.In particular, since a Fund receives purchase and sale orders through Financial Intermediaries that use group or omnibus accounts, a Fund cannot always detect frequent trading.However, the Funds will work with Financial Intermediaries as necessary to discourage shareholders from engaging in abusive trading practices and to impose restrictions on excessive trades. In this regard, each Fund has entered into information sharing agreements with Financial Intermediaries pursuant to which these intermediaries are required to provide to a Fund, at its request, certain information relating to its customers investing in the Fund through non-disclosed or omnibus accounts.The Funds will use this information to attempt to identify abusive trading practices.Financial Intermediaries are contractually required to follow any instructions from the Funds to restrict or prohibit future purchases from shareholders that are found to have engaged in abusive trading in violation of the Fund’s policies.However, a Fund cannot guarantee the accuracy of the information provided to it from Financial Intermediaries and cannot ensure that it will always be able to detect abusive trading practices that occur through non-disclosed and omnibus accounts.As a consequence, a Fund’s ability to monitor and discourage abusive trading practices in omnibus accounts may be limited. Table of Contents - Prospectus 26 DIVIDENDS AND DISTRIBUTIONS Net investment income generally consists of interest income and dividends received on investments, less expenses.Dividends from net investment income are generally made at least annually.Capital gain distributions from net profits from the sale of securities are generally made at least annually. Each Fund typically distributes any undistributed net investment income, if any, in November.Capital gains distributions, if any, are also normally made in November, but a Fund may make an additional payment of dividends or distributions if it deems it desirable at another time during the year.A dividend or capital gain distribution paid on shares purchased shortly before that dividend or capital gain distribution was declared will be subject to income taxes. All distributions will be reinvested in a Fund’s shares unless you choose one of the following options: (1)receive dividends in cash, while reinvesting capital gain distributions in additional Fund shares; (2)receive all distributions in cash; or (3)reinvest dividends in additional fund shares, while receiving capital gain distributions in cash.Reinvestment of distributions does not avoid or defer taxable income to you.If you elect to receive distributions in cash and the U.S. Postal Service cannot deliver your check, or if a check remains uncashed for six months, the Funds reserve the right to reinvest the distribution check in your account at a Fund’s then current NAV and to reinvest all subsequent distributions. If you wish to change your distribution option, write or call the Transfer Agent in advance of the payment date for the distribution. TAX CONSEQUENCES Each Fund has elected and intends to continue to qualify to be taxed as a regulated investment company under Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”).As regulated investment companies, the Funds will not be subject to federal income tax if it distributes its income as required by the tax law and satisfy certain other requirements that are described in the SAI.Each Fund operates in a manner such that it will not be liable for federal income or excise taxes on its taxable income and capital gains distributed to shareholders. Each Fund intends to make distributions of ordinary income and capital gains.In general, a Fund’s distributions are taxable to you, as either ordinary income or capital gain (unless your investment is through a qualified retirement plan).Dividends are taxable to you as ordinary income or, in certain cases, for non-corporate shareholders, as qualified dividend income, which is taxed at long-term capital gain rates.A Fund’s distributions of short-term capital gains are also taxable to you as ordinary income.A Fund’s distributions of its long-term capital gains are taxable to you as long-term capital gains.The rate you pay on capital gains will depend on how long the Funds held the securities that generated the gains, not how long you owned your Fund shares, and there is no requirement that a Fund take into consideration any tax implications when implementing its investment strategy.You will be taxed in the same manner whether you receive your dividends and capital gain distributions in cash or reinvest them in additional Fund shares.Shareholders should note that the Funds may make taxable distributions of income and capital gains even when share values have declined. Distributions and dividends declared in October, November or December to shareholders of record on a specified date in such a month, but paid in January, are taxable as if they were paid in December. Table of Contents - Prospectus 27 All distributions generally reduce the NAV of a Fund’s shares by the amount of the distribution. If you purchase shares prior to a distribution, the distribution will be taxable to you even though economically it may represent a return on your investment. If you sell your Fund shares, it is considered a taxable event for you.Depending on the purchase price and the sale price of the shares you sell, and any other adjustments to your tax basis for your shares, you may have a gain or a loss on the transaction.You are responsible for any tax liabilities generated by your transaction. By law, a Fund must withhold as backup withholding a percentage (currently 28%) of your taxable distributions and redemption proceeds if you do not provide your correct social security or taxpayer identification number and certify that you are not subject to backup withholding or if the Internal Revenue Service instructs a Fund to do so. Non-corporate shareholders whose adjusted gross income for a year exceeds $200,000 for single filers or $250,000 for married joint filers generally are subject to a Medicare tax of 3.8% on dividends and capital gains. Additional information concerning the taxation of a Fund and its shareholders is contained in the Fund’s Statement of Additional Information.Because your tax situation is unique, always consult your tax professional about federal, state, local or foreign tax consequences of an investment in a Fund. RULE 12b-1 AND OTHER SERVICE FEES The Funds’ Retail Class shares have adopted a Distribution Plan (the “Plan”) pursuant to Rule12b-1 under the 1940 Act.Under the Plan, each Fund is authorized to pay the distributor a fee for the sale and distribution of a Fund’s shares and services it provides to shareholders.The maximum amount of the fee authorized is 0.25% of a Fund’s average daily net assets annually.Because these fees are paid out of a Fund’s assets on an on-going basis, over time these fees will increase the cost of your investment in a Fund’s shares and may cost you more than paying other types of sales charges. In addition to paying fees under the Plan, each Fund may pay service fees to Financial Intermediaries such as banks, broker-dealers, financial advisors or other financial institutions, including affiliates of the Advisor, for sub-administration, sub-transfer agency and other shareholder services associated with shareholders whose shares are held of record in omnibus, other group accounts or accounts traded through registered securities clearing agents. The Advisor or distributor, out of its own resources, and without additional cost to a Fund or its shareholders, may provide additional cash payments or non-cash compensation to Financial Intermediaries who sell shares of a Fund, including affiliates of the Advisor.Such payments and compensation are in addition to the sales charges (including Rule 12b-1 fees) and service fees paid by a Fund.These additional cash payments are generally made to Financial Intermediaries that provide shareholder servicing, marketing support and/or access to sales meetings, sales representatives and management representatives of the Financial Intermediary.Cash compensation may also be paid to Financial Intermediaries for inclusion of a Fund on a sales list, including a preferred or select sales list, in other sales programs or as an expense reimbursement in cases where the Financial Intermediary provides shareholder services to a Fund’s shareholders.The Advisor or distributor may also pay cash compensation in the form of finder’s fees that vary depending on the dollar amount of the shares sold. Table of Contents - Prospectus 28 FINANCIAL HIGHLIGHTS Financial highlights are not available at this time, because the Funds had not commenced operations prior to the date of this Prospectus. Table of Contents - Prospectus 29 PRIVACY NOTICE Each Fund collects non-public information about you from the following sources: •Information we receive about you on applications or other forms; •Information you give us orally; and •Information about your transactions with us or others. We do not disclose any non-public personal information about our customers or former customers without the customer’s authorization, except as permitted by law or in response to inquiries from governmental authorities.We may share information with affiliated and unaffiliated third parties with whom we have contracts for servicing the Funds.We will provide unaffiliated third parties with only the information necessary to carry out their assigned responsibilities.We maintain physical, electronic and procedural safeguards to guard your non-public personal information and require third parties to treat your non-public personal information with the same high degree of confidentiality. In the event that you hold shares of the Funds through a financial intermediary, including, but not limited to, a broker-dealer, bank, or trust company, the privacy policy of your financial intermediary would govern how your non-public personal information would be shared by those entities with unaffiliated third parties. Table of Contents - Prospectus 30 FUND Retail Class Shares HODGES SMALL INTRINSIC VALUE FUND Ticker Symbol HDSVX CUSIP [] HODGES SMALL-MID CAP FUND Ticker Symbol HDSMX CUSIP [] Hodges Funds www.hodgesmutualfunds.com 1-866-811-0224 Investment Advisor HODGES CAPITAL MANAGEMENT, INC. 2905 Maple Avenue Dallas, Texas 75201 1-888-878-4426 www.hodgescapital.com Custodian U.S. BANK N.A. 1555 N. River Center Drive, Suite 302 Milwaukee, Wisconsin 53212 Transfer Agent U.S. BANCORP FUND SERVICES, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 1-866-811-0224 Distributor QUASAR DISTRIBUTORS, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 Table of Contents - Prospectus HODGES SMALL INTRINSIC VALUE FUND HODGES SMALL-MID CAP FUND You can find more information about the Funds in the following: Statement of Additional Information (“SAI”): The Funds’ SAI provides additional information about the investments and techniques of the Funds and certain other additional information.A current SAI is on file with the SEC and is incorporated by reference into this Prospectus.It is legally considered a part of this Prospectus. Annual/Semi-Annual Reports: Additional information about the Funds’ investment is available in the Funds’ annual and semi-annual reports to shareholders (the “Shareholder Reports”).In the Funds’ annual report, you will find a discussion of market conditions and investment strategies that significantly affected each Fund’s performance during its last fiscal year. You can get free copies of the Shareholder Reports and the SAI, request other information and discuss your questions about the Funds by contacting the Funds at: Hodges Funds c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 1-866-811-0224 www.hodgesmutualfunds.com You can review and copy information including the Funds’ reports and SAI at the Public Reference Room of the Securities and Exchange Commission, 100 “F” Street, N.E., Washington, D.C.20549-1520. You can obtain information on the operation of the Public Reference Room by calling (202) 551-8090.Shareholder Reports and other information about the Fund are also available: • Free of charge from the Funds’ website at www.hodgesmutualfunds.com. • Free of charge from the SEC’s EDGAR database on the SEC’s website at http://www.sec.gov. • For a fee, by writing to the Public Reference Room of the Commission, Washington, D.C. 20549-1520. • For a fee, by e-mail request to publicinfo@sec.gov. (The Trust’s SEC Investment Company Act file number is 811-05037.) Table of Contents - Prospectus SUBJECT TO COMPLETION DATED OCTOBER 11, 2013 The information in this Statement of Additional Information is not complete and may be changed.We may not sell these securities until the registration filed with the Securities and Exchange Commission is effective.This Statement of Additional Information is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer is not permitted. STATEMENT OF ADDITIONAL INFORMATION December 26, 2013 HODGES SMALL INSTRINSIC VALUE FUND Retail Class – Ticker: HDSVX HODGES SMALL-MID CAP FUND Retail Class – Ticker HDSMX 2905 Maple Avenue Dallas, Texas 75201 1-866-811-0224 This Statement of Additional Information (“SAI”) is not a prospectus and it should be read in conjunction with the related combined Prospectus of the Hodges Small Intrinsic Value Fund (“Small Intrinsic Value Fund”) and the Hodges Small-Mid Cap Fund (“SMID Fund”) (each a “Fund” and collectively, the “Funds”), each a series of Professionally Managed Portfolios (the “Trust”).Hodges Capital Management, Inc. (the “Advisor”) is the investment advisor to the Funds.A copy of the Prospectus is available on the Advisor’s website at www.hodgesmutualfunds.com or by calling the number listed above. Table of Contents - State of Additional Information B-1 TABLE OF CONTENTS THE TRUST 3 INVESTMENT POLICIES AND RISKS 3 INVESTMENT RESTRICTIONS 17 PORTFOLIO TURNOVER 18 PORTFOLIO HOLDINGS INFORMATION 18 TRUSTEES AND EXECUTIVE OFFICERS 21 PROXY VOTING POLICIES AND PROCEDURES 27 THE FUNDS’ INVESTMENT ADVISOR 27 PORTFOLIO MANAGERS 28 SERVICE PROVIDERS 31 EXECUTION OF PORTFOLIO TRANSACTIONS 32 CAPITAL STOCK 33 DETERMINATION OF SHARE PRICE 34 ADDITIONAL PURCHASE AND REDEMPTION INFORMATION 34 DISTRIBUTIONS AND TAX INFORMATION 36 THE FUNDS’ DISTRIBUTOR 39 MARKETING AND SUPPORT PAYMENTS 40 FINANCIAL STATEMENTS 41 APPENDIX A 42 APPENDIX B 43 B-2 THE TRUST The Trust is a Massachusetts business trust organized on February 24, 1987 and is registered with the SEC as an open-end management investment company.Prior to May 1991, the Trust was known as the Avondale Investment Trust.The Trust’s Agreement and Declaration of Trust (the “Declaration of Trust”) permits the Trust’s Board of Trustees (the “Board”) to issue an unlimited number of full and fractional shares of beneficial interest, without par value, which may be issued in any number of series.The Trust consists of various series that represent separate investment portfolios.The Board may from time to time issue other series, the assets and liabilities of which will be separate and distinct from any other series.This SAI relates only to the Funds. The shareholders of a Massachusetts business trust could, under certain circumstances, be held personally liable as partners for its obligations.However, the Declaration of Trust contains an express disclaimer of shareholder liability for acts or obligations of the Trust. The Declaration of Trust also provides for indemnification and reimbursement of expenses out of the Funds’ assets for any shareholder held personally liable for obligations of the Funds or the Trust.The Declaration of Trust provides that the Trust shall, upon request, assume the defense of any claim made against any shareholder for any act or obligation of the Funds or the Trust and satisfy any judgment thereon.All such rights are limited to the assets of the Funds.The Declaration of Trust further provides that the Trust may maintain appropriate insurance (for example, fidelity bonding and errors and omissions insurance) for the protection of the Trust, its shareholders, trustees, officers, employees and agents to cover possible tort and other liabilities.However, the activities of the Trust as an investment company would not likely give rise to liabilities in excess of the Trust’s total assets.Thus, the risk of a shareholder incurring financial loss on account of shareholder liability is limited to circumstances in which both inadequate insurance exists and the Funds themselves are unable to meet their obligations. The Small Intrinsic Value Fund and the SMID Fund will commence operations on or about December26, 2013. With exception to the Hodges Fund, the Hodges Small Cap Fund, the Hodges Blue Chip 25 Fund, the Hodges Equity Income Fund, and the Hodges Pure Contrarian Fund, which are offered in a separate prospectus, the Funds do not hold themselves out as related to any other series within the Trust for purposes of investment and investor services, nor do they share the same investment advisor with any other series of the Trust.The Funds’ Prospectus and this SAI are a part of the Trust’s Registration Statement filed with the SEC.Copies of the Trust’s complete Registration Statement may be obtained from the SEC upon payment of the prescribed fee or may be accessed free of charge at the SEC’s website at www.sec.gov. INVESTMENT POLICIES AND RISKS The following information supplements the discussion of each Fund’s principal investment strategy as set forth in the Prospectus.There can be no assurance each Fund will achieve its investment objective.The Funds may invest in the following types of investments as indicated, each of which is subject to certain risks, as discussed below. Diversification Each Fund is a diversified mutual fund.This means that as to 75% of each Fund’s total assets, each Fund may not invest more than 5% of its total assets in the securities of a single issuer or hold more than 10% of the outstanding voting securities of a single issuer.Under applicable federal securities laws, the diversification of a mutual fund’s holdings is measured at the time a Fund purchases a security.However, if a Fund purchases a security and holds it for a period of time, the security may become a larger percentage of a Fund’s total assets due to movements in the financial markets.If the market affects several securities held by a Fund, a Fund may have a greater percentage of its assets invested in securities of fewer issuers.Then, a Fund would be subject to the risk that its performance may be hurt disproportionately by the poor performance of relatively few securities despite a Fund qualifying as a diversified fund under applicable federal laws. Table of Contents - State of Additional Information B-3 Recent Regulatory Events.Legal, tax and regulatory changes could occur that may adversely affect the Funds and their ability to pursue their investment strategies and/or increase the costs of implementing such strategies.The U.S. Government, the Federal Reserve, the Treasury, the SEC, the Commodity Futures Trading Commission, the Federal Deposit Insurance Corporation and other governmental and regulatory bodies have recently taken or are considering taking actions in light of the recent financial crisis.These actions include, but are not limited to, the enactment by the United States Congress of the “Dodd-Frank Wall Street Reform and Consumer Protection Act,” which was signed into law on July 21, 2010, and imposes a new regulatory framework over the U.S. financial services industry and the consumer credit markets in general, and proposed regulations by the SEC.Given the broad scope, sweeping nature, and relatively recent enactment of some of these regulatory measures, the potential impact they could have on securities held by a Fund is unknown.There can be no assurance that these measures will not have an adverse effect on the value or marketability of securities held by the Fund.Furthermore, no assurance can be made that the U.S. Government or any U.S. regulatory body (or other authority or regulatory body) will not continue to take further legislative or regulatory action in response to the continuing economic turmoil or otherwise, and the effect of such actions, if taken, cannot be known. Recent Economic Events.Although the U.S. economy has seen gradual improvement since 2008, the effects of the global financial crisis that began to unfold in 2007 continue to exist and economic growth has been slow and uneven.In addition, the negative impacts and continued uncertainty stemming from the sovereign debt crisis and economic difficulties in Europe and U.S. fiscal and political matters, including deficit reduction and U.S. debt ratings, have impacted and may continue to impact the global economic recovery.These events and possible continuing market turbulence may have an adverse effect on the Funds.In response to the global financial crisis, the U.S. and other governments and the Federal Reserve and certain foreign central banks took steps to support financial markets.However, risks to a robust resumption of growth persist: a weak consumer weighed down by too much debt and increasing joblessness, the growing size of the federal budget deficit and national debt, and the threat of inflation.A number of countries in Europe have experienced severe economic and financial difficulties.Many non-governmental issuers, and even certain governments, have defaulted on, or been forced to restructure, their debts; many other issuers have faced difficulties obtaining credit or refinancing existing obligations; financial institutions have in many cases required government or central bank support, have needed to raise capital, and/or have been impaired in their ability to extend credit; and financial markets in Europe and elsewhere have experienced extreme volatility and declines in asset values and liquidity.There is continued concern about national-level support for the euro and the accompanying coordination of fiscal and wage policy among European Economic and Monetary Union (“EMU”) member countries. Member countries are required to maintain tight control over inflation, public debt, and budget deficit to qualify for membership in the European EMU.These requirements can severely limit European EMU member countries’ ability to implement monetary policy to address regional economic conditions. A return to unfavorable economic conditions could impair the Funds’ ability to execute their investment strategies. Equity Securities Each Fund may invest in equity securities consistent with its investment objective and strategies.Common stocks, preferred stocks and convertible securities are examples of equity securities in which a Fund may invest. All investments in equity securities are subject to market risks that may cause their prices to fluctuate over time.Historically, the equity markets have moved in cycles and the value of the securities in a Fund’s portfolio may fluctuate substantially from day to day.Owning an equity security can also subject a Fund to the risk that the issuer may discontinue paying dividends. Table of Contents - State of Additional Information B-4 To the extent the Small Intrinsic Value Fund and the SMID Fund invest in the equity securities of small and medium-sized companies, they will be exposed to the risks of small and medium-sized companies.Since the Small Intrinsic Value Fund invests the majority of its assets in the equity securities of small cap companies, it will be more exposed to the risks of those companies.Such companies often have narrower markets for their goods and/or services and more limited managerial and financial resources than larger, more established companies.Furthermore, those companies often have limited product lines, or services, markets, or financial resources, or are dependent on a small management group.In addition, because these stocks are not well-known to the investing public, do not have significant institutional ownership, and are followed by relatively few security analysts, there will normally be less publicly available information concerning these securities compared to what is available for the securities of larger companies.Adverse publicity and investor perceptions, whether based on fundamental analysis, can decrease the value and liquidity of securities held by a Fund.As a result, their performance can be more volatile and they face greater risk of business failure, which could increase the volatility of a Fund’s portfolio. Common Stock A common stock represents a proportionate share of the ownership of a company and its value is based on the success of the company’s business, any income paid to stockholders, the value of its assets, and general market conditions.In addition to the general risks set forth above, investments in common stocks are subject to the risk that in the event a company in which a Fund invests is liquidated, the holders of preferred stock and creditors of that company will be paid in full before any payments are made to the Fund as a holder of common stock.It is possible that all assets of that company will be exhausted before any payments are made to a Fund. Preferred Stock Preferred stocks are equity securities that often pay dividends at a specific rate and have a preference over common stocks in dividend payments and liquidation of assets.A preferred stock has a blend of the characteristics of a bond and common stock.It can offer the higher yield of a bond and has priority over common stock in equity ownership, but does not have the seniority of a bond and, unlike common stock; its participation in the issuer’s growth may be limited.Although the dividend is set at a fixed annual rate, in some circumstances it can be changed or omitted by the issuer. Convertible Securities Each Fund may invest in convertible securities.Convertible securities (such as debt securities or preferred stock) may be converted into or exchanged for a prescribed amount of common stock of the same or different issuer within a particular period of time at a specified price or formula.A convertible security entitles the holder to receive interest paid or accrued on debt or dividends paid on preferred stock until the convertible stock matures or is redeemed, converted or exchanged.While no securities investment is without some risk, investments in convertible securities generally entail less risk than the issuer’s common stock.However, the extent to which such risk is reduced depends in large measure upon the degree to which the convertible security sells above its value as a fixed income security.In addition to the general risk associated with equity securities discussed above, the market value of convertible securities is also affected by prevailing interest rates, the credit quality of the issuer and any call provisions.While convertible securities generally offer lower interest or dividend yields than nonconvertible debt securities of similar quality, they do enable the investor to benefit from increases in the market price of the underlying common stock. Table of Contents - State of Additional Information B-5 Foreign Securities Each Fund may invest up to 25% of its net assets in foreign securities, including emerging markets, which may include both direct investments and investments in U.S. dollar denominated foreign securities. American Depositary Receipts, European Depositary Receipts and Global Depositary Receipts.Each Fund may invest in securities of foreign issuers in the form of American Depositary Receipts (“ADRs”), European Depositary Receipts (“EDRs”) and Global Depositary Receipts (“GDRs”).These securities may not necessarily be denominated in the same currency as the securities for which they may be exchanged.These are certificates evidencing ownership of shares of a foreign-based issuer held in trust by a bank or similar financial institution.Designed for use in U.S. securities markets, ADRs are alternatives to the purchase of the underlying securities in their national market and currencies, while EDRs and GDRs are European and Global receipts evidencing a similar arrangement.ADRs, EDRs and GDRs may be purchased through “sponsored” or “unsponsored” facilities.A sponsored facility is established jointly by the issuer of the underlying security and a depositary, whereas a depositary may establish an unsponsored facility without participation by the issuer of the depositary security.Holders of unsponsored depositary receipts generally bear all the costs of such facilities and the depositary of an unsponsored facility frequently is under no obligation to distribute shareholder communications received from the issuer of the deposited security or to pass through voting rights to the holders of such receipts of the deposited securities. Investing in foreign securities involves certain risks not ordinarily associated with investments in securities of domestic issuers.Foreign securities markets have, for the most part, substantially less volume than the U.S. markets and securities of many foreign companies are generally less liquid and their prices more volatile than securities of U.S. companies.There is generally less government supervision and regulation of foreign exchanges, brokers and issuers than in the U.S.The rights of investors in certain foreign countries may be more limited than those of shareholders of U.S. issuers and a Fund may have greater difficulty taking appropriate legal action to enforce its rights in a foreign court than in a U.S. court.Investing in foreign securities also involves risks associated with government, economic, monetary, and fiscal policies (such as the adoption of protectionist trade measures), possible foreign withholding taxes on dividends and interest payable to a Fund, possible taxes on trading profits, inflation, and interest rates, economic expansion or contraction, and global or regional political, economic or banking crises. Furthermore, there is the risk of possible seizure, nationalization or expropriation of the foreign issuer or foreign deposits and the possible adoption of foreign government restrictions such as exchange controls.Also, foreign issuers are not necessarily subject to uniform accounting, auditing and financial reporting standards, practices and requirements comparable to those applicable to domestic issuers and as a result, there may be less publicly available information on such foreign issuers than is available from a domestic issuer. In addition, each Fund may invest in foreign securities of companies that are located in developing or emerging markets.Investing in securities of issuers located in these markets may pose greater risks not typically associated with investing in more established markets such as increased risk of social, political and economic instability.Emerging market countries typically have smaller securities markets than developed countries and therefore less liquidity and greater price volatility than more developed markets.Securities traded in emerging markets may also be subject to risks associated with the lack of modern technology, poor infrastructures, the lack of capital base to expand business operations and the inexperience of financial intermediaries, custodians and transfer agents.Emerging market countries are also more likely to impose restrictions on the repatriation of an investor’s assets and even where there is no outright restriction on repatriation; the mechanics of repatriations may delay or impede a Fund’s ability to obtain possession of its assets.As a result, there may be an increased risk or price volatility associated with a Fund’s investments in emerging market countries, which may be magnified by currency fluctuations. Dividends and interest payable on a Fund’s foreign securities may be subject to foreign withholding tax.A Fund may also be subject to foreign taxes on its trading profits.Some countries may also impose a transfer or stamp duty on certain securities transactions.The imposition of these taxes will increase the cost to a Fund of investing in those countries that impose these taxes.To the extent that, as anticipated, such taxes are not offset by credits or deductions available to shareholders in a Fund under U.S. tax law, they will reduce the net return to a Fund’s shareholders.It is not anticipated that the Funds will be eligible to pass through to shareholders a federal tax credit or federal tax deduction related to any foreign taxes borne by the Funds. Table of Contents - State of Additional Information B-6 To the extent a Fund invests in securities denominated in foreign currencies, a Fund will be subject to the risk that a change in the value of any such currency against the U.S. dollar will result in a corresponding change in the U.S. dollar value of a Fund’s assets denominated in that currency.Investing in foreign denominated securities may also result in transaction costs incurred in connection with conversions between various currencies.In addition, only a limited market currently exists for hedging transactions relating to currencies in certain emerging markets and securities transactions undertaken in foreign markets may not be settled promptly, subjecting a Fund to the risk of fluctuating currency exchange rates pending settlement. Other Investment Companies Each Fund may invest in shares of other registered investment companies in accordance with the limitations established under the Investment Company Act of 1940, as amended (the “1940 Act”). Investments in the securities of other investment companies may involve duplication of advisory fees and certain other expenses.By investing in another investment company, a Fund becomes a shareholder of that investment company.As a result, Fund shareholders indirectly will bear a Fund’s proportionate share of the fees and expenses paid by shareholders of the other investment company, in addition to the fees and expenses Fund shareholders directly bear in connection with a Fund’s own operations. Each Fund currently intends to limit its investments in securities issued by other investment companies so that not more than 3% of the outstanding voting stock of any one investment company will be owned by a Fund, or its affiliated persons, as a whole.In addition to the advisory and operational fees a Fund bears directly in connection with its own operation, a Fund would also bear its pro rata portions of each other investment company’s advisory and operational expenses. Section 12(d)(1) of the 1940 Act restricts investments by registered investment companies in securities of other registered investment companies.The acquisition of shares by the Funds in other registered investment companies is therefore subject to the restrictions of Section 12(d)(1) of the 1940 Act, except as may be permitted by an exemptive order obtained by the other registered investment companies that permits the Funds to invest in the other registered investment companies beyond the limits of Section 12(d)(1), subject to certain terms and conditions, including that the Funds enter into an agreement with the other registered investment companies regarding the terms of the investment. In accordance with Section 12(d)(1)(F) and Rule 12d1-3 of the 1940 Act, the provisions of Section 12(d)(1) shall not apply to securities purchased or otherwise acquired by a Fund if (i) immediately after such purchase or acquisition not more than 3% of the total outstanding stock of such registered investment company is owned by the Fund and all affiliated persons of the Fund; and (ii) the Fund is not proposing to offer or sell any security issued by it through a principal underwriter or otherwise at a public or offering price including a sales load that exceeds the limits set forth in Rule 2830 of the Conduct Rules of the Financial Industry Regulatory Authority (“FINRA”) applicable to a fund of funds (i.e., 8.5%). Exchange-Traded Funds Each Fund may invest in Exchange-Traded Funds (“ETFs”).ETFs are typically open-end investment companies that are bought and sold on a national securities exchange.An ETF is similar to a traditional mutual fund, but trades at different prices during the day on a security exchange like a stock.Similar to investments in other investment companies discussed above, a Fund’s investments in ETFs will involve duplication of advisory fees and other expenses since the Fund will be investing in another investment company.In addition, a Fund’s investment in ETFs is also subject to its limitations on investments in investment companies discussed above.To the extent a Fund invests in ETFs which focus on a particular market segment or industry, the Fund will also be subject to the risks associated with investing in those sectors or industries.The shares of the ETFs in which a Fund will invest will be listed on a national securities exchange and the Fund will purchase or sell these shares on the secondary market at its current market price, which may be more or less than its net asset value per share (“NAV”).Investors in the Funds should be aware that ETFs are subject to “tracking risk,” which is the risk that an ETF will not be able to replicate exactly the performance of the index it tracks. Table of Contents - State of Additional Information B-7 As a purchaser of ETF shares on the secondary market, a Fund will be subject to the market risk associated with owning any security whose value is based on market price.ETF shares historically have tended to trade at or near their NAV, but there is no guarantee that they will continue to do so.Unlike traditional mutual funds, shares of an ETF may be purchased and redeemed directly from the ETFs only in large blocks (typically, 50,000 shares or more) and only through participating organizations that have entered into contractual agreements with the ETF.The Funds do not expect to enter into such agreements and therefore will not be able to purchase and redeem its ETF shares directly from the ETF. Money Market Mutual Funds Each Fund may invest in money market mutual funds in connection with its management of daily cash positions or for temporary defensive purposes.Money market mutual funds are regulated investment companies under the 1940 Act and the Funds will invest in money market funds in accordance with applicable rules and regulations with respect to investments in other investment companies.Please note that in addition to the advisory and operational fees a Fund pays in connection with its own operations, to the extent the Fund invests in money market funds, a Fund will also bear its pro rata portion of each such money market fund’s fees and expenses. Illiquid Securities Each Fund may not invest more than 15% of the value of its net assets in illiquid securities.The Advisor will monitor the amount of illiquid securities in a Fund’s portfolio, under the supervision of the Board, to ensure compliance with this investment restriction. Historically, illiquid securities have included securities subject to contractual or legal restrictions on resale because they have not been registered under the Securities Act of 1933, as amended (the “Securities Act”), securities which are otherwise not readily marketable and repurchase agreements having a maturity of longer than seven days.Mutual funds do not typically hold a significant amount of these restricted or other illiquid securities because of the potential for delays on resale and uncertainty in valuation.Limitations on resale may have an adverse effect on the marketability of portfolio securities, and the Fund might be unable to sell illiquid securities promptly or at reasonable prices and might thereby experience difficulty satisfying redemption requests within seven days. Restricted Securities Each Fund may invest in securities that are subject to restrictions on resale because they have not been registered under the Securities Act.These securities are sometimes referred to as private placements.Although securities which may be resold only to “qualified institutional buyers” in accordance with the provisions of Rule 144A under the Securities Act are technically considered “restricted securities,” a Fund may purchase Rule 144A securities without regard to the limitation on investments in illiquid securities described above in the “Illiquid Securities” section, provided that a determination is made that such securities have a readily available trading market.A Fund may also purchase certain commercial paper issued in reliance on the exemption from regulations in Section 4(2) of the Securities Act (“4(2) Paper”).The Advisor will determine the liquidity of Rule 144A securities and 4(2) Paper under the supervision of the Board.The liquidity of Rule 144A securities and 4(2) Paper will be monitored by the Advisor, and if as a result of changed conditions it is determined that a Rule 144A security or 4(2) Paper is no longer liquid, a Fund’s holdings of illiquid securities will be reviewed to determine what, if any, action is required to assure that the Fund does not exceed its applicable percentage limitation for investments in illiquid securities. Table of Contents - State of Additional Information B-8 Limitations on the resale of restricted securities may have an adverse effect on the marketability of portfolio securities and a Fund might be unable to dispose of restricted securities promptly or at reasonable prices and might thereby experience difficulty satisfying redemption requirements.A Fund might also have to register such restricted securities in order to dispose of them, resulting in additional expense and delay.Adverse market conditions could impede such a public offering of securities. Short Sales Each Fund may engage in short sales of securities, provided the securities are fully listed on a national securities exchange.In a short sale, a Fund sells a security it does not own, in anticipation of a decline in the market value of the security.To complete the transaction, a Fund must borrow the security to make delivery to the buyer.A Fund is then obligated to replace the security borrowed by purchasing it at the market price at the time of replacement.This price may be more or less than the price at which the security was sold by a Fund.A Fund will incur a loss on a short sale if the price of the security increases between the date of the short sale and the date on which a Fund replaces the borrowed security.A Fund will realize a gain if the security declines in price between those dates.The amount of any gain will be decreased, and the amount of any loss increased, by the amount of the premium, dividends, interest or expenses a Fund may be required to pay in connection with the short sale. Typically, a Fund will segregate liquid assets, which are marked-to-market daily, equal to the difference between (a)the market value of the securities sold short at the time they were sold short and (b)the value of the collateral deposited with the broker in connection with the short sale (not including the proceeds from the short sale).While the short position is open, a Fund must maintain segregated assets at such a level that the amount segregated plus the amount deposited with the broker as collateral equal the current market value of the securities sold short. The dollar amount of short sales at any one time (not including short sales against the box) may not exceed 25% of the net assets of a Fund, and it is expected that normally the dollar amount of such sales will not exceed 10% of the net assets of a Fund. Repurchase Agreements Each Fund may enter into repurchase agreements with respect to its portfolio securities.Pursuant to such agreements, a Fund acquires securities from financial institutions such as banks and broker-dealers as are deemed to be creditworthy by the Advisor, subject to the seller’s agreement to repurchase and a Fund’s agreement to resell such securities at a mutually agreed upon date and price.The repurchase price generally equals the price paid by a Fund plus interest negotiated on the basis of current short-term rates (which may be more or less than the rate on the underlying portfolio security).The seller under a repurchase agreement will be required to maintain the value of the underlying securities at not less than 102% of the repurchase price under the agreement.If the seller defaults on its repurchase obligation, a Fund will suffer a loss to the extent that the proceeds from a sale of the underlying securities are less than the repurchase price under the agreement.Bankruptcy or insolvency of such a defaulting seller may cause a Fund’s rights with respect to such securities to be delayed or limited.Repurchase agreements are considered to be loans under the 1940 Act. At no time will either of the Funds invest more than 15% of its assets in repurchase agreements. Reverse Repurchase Agreements Each Fund may enter into reverse repurchase agreements.Reverse repurchase agreements are a form of borrowing that involves the sale of a debt security held by a Fund, with an agreement by the Fund to repurchase the security at a stated price, date and interest payment.Accordingly, each Fund is subject to a maximum percentage investment of one-third of its assets in reverse repurchase agreements. Table of Contents - State of Additional Information B-9 The use of reverse repurchase agreements by a Fund creates leverage which increases a Fund’s investment risk.If the income and gains on securities purchased with the proceeds of reverse repurchase agreements exceed the cost of the agreements, a Fund’s earnings or NAV will increase faster than otherwise would be the case; conversely, if the income and gains fail to exceed the costs, earnings or NAV would decline faster than otherwise would be the case.Each Fund will seek to enter reverse repurchase agreements only when the interest income to be earned from the investment of the proceeds of the transaction is greater than the interest expense of the transaction.However, reverse repurchase agreements involve the risk that the market value of securities retained by a Fund may decline below the repurchase price of the securities sold by a Fund which it is obligated to repurchase. Each Fund may enter into reverse repurchase agreements with banks or broker-dealers.Entry into such agreements with broker-dealers requires the creation and maintenance of segregated assets consisting of U.S. government securities, cash or liquid securities marked-to-market at least equal in value to its obligations in respect of reverse repurchase agreements. Fixed Income Securities Fixed-income securities include traditional debt securities issued by corporations, such as bonds and debentures and debt securities that are convertible into common stock and interests.Fixed income securities that will be eligible for purchase by a Fund include investment grade corporate debt securities, those rated BBB or better by Standard & Poor’s® Ratings Group (“S&P®”) or Baa or better by Moody’s Investors Service©, Inc. (“Moody’s”) or their equivalent.Securities rated BBB by S&P® are considered investment grade, but Moody’s considers securities rated Baa to have speculative characteristics. The Funds may each invest up to 5% of their assets in high-yield securities rated lower than BBB by S&P® or lower than Baa by Moody’s, which are also known as “junk bonds”.Lower-rated fixed-income securities generally offer a higher current yield than that available for higher grade fixed-income securities.However, lower-rated fixed-income securities involve higher risks in that they are especially sensitive to adverse changes in general economic conditions and to adverse changes in the industries in which the issuers are engaged, to changes in the financial condition of the issuers and to price fluctuations in response to changes in interest rates.During periods of economic downturn or rising interest rates, highly leveraged issuers may experience financial stress that could adversely affect their ability to make payments of interest and principal and increase the possibility of default. The market for lower-rated fixed-income securities generally is thinner and less active than that for higher quality fixed-income securities, which may limit a Fund’s ability to sell such securities at fair value in response to changes in the economy or financial markets.Adverse publicity and investor perceptions, whether or not based on fundamental analysis, may also decrease the values and liquidity of lower-rated fixed-income securities, especially in a thinly traded market. Ratings of debt securities represent the rating agencies’ opinions regarding their quality, are not a guarantee of quality and may be reduced after a Fund has acquired the security.If a security’s rating is reduced while it is held by a Fund, the Advisor will consider whether a Fund should continue to hold the security but is not required to dispose of it.Credit ratings attempt to evaluate the safety of principal and interest payments and do not evaluate the risks of fluctuations in market value.Also, rating agencies may fail to make timely changes in credit ratings in response to subsequent events, so that an issuer’s current financial conditions may be better or worse than the rating indicates.The ratings for debt securities are described in Appendix A. Fixed-income securities with longer maturities generally entail greater risk than those with shorter maturities. Table of Contents - State of Additional Information B-10 Government Obligations Each Fund may make short-term investments in U.S. government obligations.Such obligations include Treasury bills, certificates of indebtedness, notes and bonds, and issuers of such entities as the Government National Mortgage Association (“GNMA”).Of these obligations, only those of the GNMA and T-Bills, are supported by the full faith and credit of the U.S. Treasury. Agency Obligations Each Fund may make short-term investments in agency obligations, such as the Export-Import Bank of the United States, Tennessee Valley Authority, Resolution Funding Corporation, Farmers Home Administration, Federal Home Loan Banks, Federal Intermediate Credit Banks, Federal Farm Credit Banks, Federal Land Banks, Federal Housing Administration, Federal National Mortgage Association (“FNMA”), Federal Home Loan Mortgage Corporation, and the Student Loan Marketing Association. Some, such as those of the Export-Import Bank of United States, are supported only by the right of the issuer to borrow from the Treasury; others, such as those of the FNMA, are supported by only the discretionary authority of the U.S. government to purchase the agency’s obligations; still others, such as those of the Student Loan Marketing Association, are supported only by the credit of the instrumentality.No assurance can be given that the U.S. government would provide financial support to U.S. government-sponsored instrumentalities because it is not obligated by law to do so. Borrowing Each Fund may borrow money in amounts of up to one-third of its total assets (including the amount borrowed) from banks.In addition, the Funds are authorized to borrow money from time to time for temporary, extraordinary or emergency purposes or for clearance of transactions.The use of borrowing by the Funds involves special risk considerations that may not be associated with other funds having similar objectives and policies.Since substantially all of a Fund’s assets fluctuate in value, while the interest obligation resulting from a borrowing will be fixed by the terms of a Fund’s agreement with its lender, the NAV per share of a Fund will tend to increase more when its portfolio securities increase in value and to decrease more when its portfolio assets decrease in value than would otherwise be the case if a Fund did not borrow funds.In addition, interest costs on borrowings may fluctuate with changing market rates of interest and may partially offset or exceed the return earned on borrowed funds.Under adverse market conditions, the Funds might have to sell portfolio securities to meet interest or principal payments at a time when fundamental investment considerations would not favor such sales. The 1940Act permits a portfolio to borrow money in amounts of up to one-third of a Fund’s total assets from banks for any purpose, and to borrow up to 5% of a Fund’s total assets from banks or other lenders for temporary purposes.To limit the risks attendant to borrowing, the 1940Act requires each Fund to maintain at all times an “asset coverage” of at least 300% of the amount of its borrowings.Asset coverage means the ratio that the value of a Fund’s total assets, minus liabilities other than borrowings, bears to the aggregate amount of all borrowings.Borrowing money to increase a Fund’s investment portfolio is known as “leveraging.”Borrowing, especially when used for leverage, may cause the value of a Fund’s shares to be more volatile than if a Fund did not borrow.This is because borrowing tends to magnify the effect of any increase or decrease in the value of a Fund’s portfolio holdings.Borrowed money thus creates an opportunity for greater gains, but also greater losses.To repay borrowings, a Fund may have to sell securities at a time and at a price that is unfavorable to the Funds.There also are costs associated with borrowing money, and these costs would offset and could eliminate a Fund’s net investment income in any given period.Currently, the Funds do not contemplate borrowing money for investment purposes.The Funds’ Investment Restriction regarding borrowing will be interpreted to permit each Fund to engage in trading practices and investments that may be considered to be borrowing to the extent permitted by the 1940Act.Reverse repurchase agreements may be considered to be a type of borrowing.Short-term credits necessary for the settlement of securities transactions and arrangements with respect to securities lending will not be considered to be borrowings under the policy.Practices and investments that may involve leverage but are not considered to be borrowings are not subject to the policy.Such trading practices may include futures, options on futures, forward contracts and other derivative investments. Table of Contents - State of Additional Information B-11 Issuance of Senior Securities Generally, issuing senior securities is prohibited under the 1940 Act; however, certain exceptions apply such as in the case of borrowing and certain other leveraging transactions.With respect to the Funds’ fundamental investment restriction relating to issuing senior securities, “senior securities” are defined as fund obligations that have a priority over a Fund’s shares with respect to the payment of dividends or the distribution of fund assets.The 1940Act prohibits a Fund from issuing senior securities except that a Fund may borrow money in amounts of up to one-third of a Fund’s total assets from banks for any purpose as discussed above.A Fund also may borrow up to 5% of the Fund’s total assets from banks or other lenders for temporary purposes, and these borrowings are not considered senior securities.The issuance of senior securities by a Fund can increase the speculative character of the Fund’s outstanding shares through leveraging.Leveraging of a Fund’s portfolio through the issuance of senior securities magnifies the potential for gain or loss on monies, because even though the Fund’s net assets remain the same, the total risk to investors is increased.Certain widely used investment practices that involve a commitment by a Fund to deliver money or securities in the future are not considered by the SEC to be senior securities, provided that a Fund segregates cash or liquid securities in an amount necessary to pay the obligation, or the Fund holds an offsetting commitment from another party.These investment practices include repurchase and reverse repurchase agreements, swaps, dollar rolls, options, futures and forward contracts.Each Fund’s policy will be interpreted not to prevent collateral arrangements with respect to swaps, options, forward or futures contracts or other derivatives, or the posting of initial or variation margin. Securities Lending Each Fund may lend securities from its portfolio to brokers, dealers and financial institutions (but not individuals) in order to increase the return on its portfolio.The SEC currently requires that the following conditions must be met whenever a Fund’s portfolio securities are loaned:(1)the Fund must receive at least 100% cash collateral (which may include cash, U.S. government or agency securities, or irrevocable bank letters of credit) from the borrower; (2) the borrower must increase such collateral whenever the market value of the securities rises above the level of such collateral; (3)the Fund must be able to terminate the loan at any time; (4)the Fund must receive reasonable interest on the loan, as well as any dividends, interest or other distributions on the loaned securities, and any increase in market value; (5)the Fund may pay only reasonable custodian fees approved by the Board in connection with the loan; (6)while voting rights on the loaned securities may pass to the borrower, the Board must terminate the loan and regain the right to vote the securities if a material event adversely affecting the investment occurs, and (7)the Fund may not loan its portfolio securities so that the value of the loaned securities is more than one-third of its total asset value, including collateral received from such loans.These conditions may be subject to future modification.Such loans will be terminable at any time upon specified notice.A Fund might experience the risk of loss if the institution with which it has engaged in a portfolio loan transaction breaches its agreement with each Fund.In addition, a Fund will not enter into any portfolio security lending arrangement having a duration of longer than one year.The principal risk of securities lending is potential default or insolvency of the borrower.In either of these cases, a Fund could experience delays in recovering securities or collateral or could lose all or part of the value of the loaned securities. Any loans of portfolio securities are fully collateralized based on values that are marked-to-market daily.Any securities that a Fund may receive as collateral will not become part of the Fund’s investment portfolio at the time of the loan and, in the event of a default by the borrower, the Fund will, if permitted by law, dispose of such collateral except for such part thereof that is a security in which the Fund is permitted to invest.During the time securities are on loan, the borrower will pay a Fund any accrued income on those securities, and the Fund may invest the cash collateral and earn income or receive an agreed-upon fee from a borrower that has delivered cash-equivalent collateral.All investments made with the collateral are subject to the risks associated with such investments.If such investments lose value, the Fund will have to cover the loss when repaying the collateral. Table of Contents - State of Additional Information B-12 It is not anticipated that more than 5% of the value of each Fund’s portfolio securities will be subject to lending. Options, Futures and Other Strategies General Each Fund may invest in options on equities, debt and stock indices (collectively, “options”).Each Fund may also invest in futures contracts and options on futures contracts (collectively, “futures”).Each Fund may make these investments as a substitute for a comparable market position in the underlying security, to attempt to hedge or limit the exposure of a Fund’s position, to create a synthetic money market position for certain tax-related purposes and to effect closing transactions.The Funds will not invest in futures for speculative purposes. The use of futures and options (collectively, “Financial Instruments”) is subject to applicable regulations of the SEC, the several exchanges upon which they are traded and the Commodity Futures Trading Commission.In addition, each Fund’s ability to use Financial Instruments will be limited by tax considerations.See “Distributions and Tax Information.” In addition to the instruments, strategies and risks described below and in the Prospectus, the Advisor may discover additional opportunities in connection with Financial Instruments and other similar or related techniques.These new opportunities may become available as the Advisor develops new techniques, as regulatory authorities broaden the range of permitted transactions and as new Financial Instruments or other techniques are developed.The Advisor may utilize these opportunities to the extent that they are consistent with a Fund’s investment objectives and permitted by the Fund’s investment limitations and applicable regulatory authorities.The Prospectus or this SAI will be supplemented to the extent that new products or techniques involve materially different risks than those described below or in the Prospectus. The use of Financial Instruments involves special considerations and risks which include, but are not limited to, the following: Successful use of most Financial Instruments depends upon the Advisor’s ability to predict movements of the overall securities markets, which requires different skills than predicting changes in the prices of individual securities.The ordinary spreads between prices in the cash and futures markets, due to the differences in the natures of those markets, are subject to distortion.Due to the possibility of distortion, a correct forecast of stock market trends by the Advisor may still not result in a successful transaction.The Advisor may be incorrect in its expectations as to the extent of market movements or the time span within which the movements take place, which, thus, may result in the strategy being unsuccessful. Options and futures prices can diverge from the prices of their underlying instruments.Options and futures prices are affected by such factors as current and anticipated short-term interest rates, changes in volatility of the underlying instrument and the time remaining until expiration of the contract, which may not affect security prices the same way.Imperfect or no correlation also may result from differing levels of demand in the options and futures markets and the securities markets, from structural differences in how options and futures and securities are traded, and from imposition of daily price fluctuation limits or trading halts. As described below, each Fund might be required to maintain assets as “cover,” maintain segregated accounts or make margin payments when it takes positions in Financial Instruments involving obligations to third parties (e.g., Financial Instruments other than purchased options).If a Fund were unable to close out its positions in such Financial Instruments, it might be required to continue to maintain such assets or accounts or make such payments until the position expired or matured.These requirements might impair the Fund’s ability to sell a portfolio security or make an investment when it would otherwise be favorable to do so or require that the Fund sell a portfolio security at a disadvantageous time.A Fund’s ability to close out a position in a Financial Instrument prior to expiration or maturity depends on the existence of a liquid secondary market or, in the absence of such a market, the ability and willingness of the other party to the transaction (the “counter-party”) to enter into a transaction closing out the position.Therefore, there is no assurance that any position can be closed out at a time and price that is favorable to the Fund. Table of Contents - State of Additional Information B-13 A Fund will not enter into any transactions using Financial Instruments (except for purchased options) unless it owns either (1) an offsetting (“covered”) position in securities or other options or futures contracts or (2) cash and liquid assets with a value, marked-to-market daily, sufficient to cover its potential obligations to the extent not covered as provided in (1) above.Each Fund will comply with SEC guidelines regarding cover for these instruments and will, if the guidelines so require, set aside cash or liquid assets in an account with its custodian in the prescribed amount as determined daily. Assets used as cover or held in an account cannot be sold while the position in the corresponding Financial Instrument is open, unless they are replaced with other appropriate assets.As a result, the commitment of a large portion of each Fund’s assets to cover or held in accounts could impede portfolio management or the Fund’s ability to meet redemption requests or other current obligations. Losses may arise due to unanticipated market price movements, lack of a liquid secondary market for any particular instrument at a particular time or due to losses from premiums paid by a Fund on options transactions. Options on Securities and Securities Indices Each Fund normally will purchase call options in anticipation of an increase in the market value of securities of the type in which it may invest or a positive change in the currency in which such securities are denominated.The purchase of a call option would entitle a Fund, in return for the premium paid, to purchase specified securities or a specified amount of a foreign currency at a specified price during the option period.Each Fund normally will purchase put options in anticipation of a decrease in the market value of securities of the type in which it may invest or a negative change in the currency in which such securities are denominated.The purchase of a put option would entitle a Fund, in return for the premium paid, to sell specified securities or a specified amount of a foreign currency at a specified price during the option period. Each Fund may purchase and sell options traded on U.S. and foreign exchanges.Although a Fund will generally purchase only those options for which there appears to be an active secondary market, there can be no assurance that a liquid secondary market on an exchange will exist for any particular option or at any particular time.For some options, no secondary market on an exchange may exist.In such event, it might not be possible to effect closing transactions in particular options, with the result that a Fund would have to exercise its options in order to realize any profit and would incur transaction costs upon the purchase or sale of the underlying securities. Secondary markets on an exchange may not exist or may not be liquid for a variety of reasons including: (i) insufficient trading interest in certain options; (ii) restrictions on opening transactions or closing transactions imposed by an exchange; (iii) trading halts, suspensions or other restrictions may be imposed with respect to particular classes or series of options; (iv) unusual or unforeseen circumstances which interrupt normal operations on an exchange; (v) inadequate facilities of an exchange or the Options Clearing Corporation to handle current trading volume at all times; or (vi) discontinuance in the future by one or more exchanges for economic or other reasons, of trading of options (or of a particular class or series of options), in which event the secondary market on that exchange (or in that class or series of options) would cease to exist, although outstanding options on that exchange that had been issued by the Options Clearing Corporation as a result of trades on that exchange would continue to be exercisable in accordance with their terms. Table of Contents - State of Additional Information B-14 Each Fund may write (i.e., sell) covered put and call options on securities, securities indices and currencies in which it may invest.A covered call option involves a Fund’s giving another party, in return for a premium, the right to buy specified securities owned by the Fund at a specified future date and price set at the time of the contract.A covered call option serves as a partial hedge against a price decline of the underlying security.However, by writing a covered call option, the Fund gives up the opportunity, while the option is in effect, to realize gain from any price increase (above the option exercise price) in the underlying security.In addition, the Fund’s ability to sell the underlying security is limited while the option is in effect unless the Fund effects a closing purchase transaction. Each Fund may also write covered put options that give the holder of the option the right to sell the underlying security to a Fund at the stated exercise price.The Fund will receive a premium for writing a put option, but will be obligated for as long as the option is outstanding to purchase the underlying security at a price that may be higher than the market value of that security at the time of exercise.In order to “cover” put options it has written, the Fund will cause its custodian to segregate cash, cash equivalents, U.S. government securities or other liquid equity or debt securities with at least the value of the exercise price of the put options. There is no assurance that higher than anticipated trading activity or other unforeseen events might not, at times, render certain of the facilities of the Options Clearing Corporation inadequate, and result in the institution by an exchange of special procedures that may interfere with the timely execution of the Fund’s option orders. Futures and Options on Futures Futures contracts provide for the future sale by one party and purchase by another party of a specified amount of a specific security or currency at a specified future time at a specified price.An option on a futures contract gives the purchaser the right, in exchange for a premium, to assume a position in a futures contract at a specified exercise price during the term of the option.Although some futures contracts call for making or taking delivery of the underlying securities, generally these obligations are closed out prior to delivery by offsetting purchases or sales of matching futures contracts (contracts traded on the same exchange, on the same underlying security or index, and with the same delivery month).If an offsetting purchase price is less than the original sale price, the Fund realizes a capital gain; if it is more, the Fund realizes a capital loss.Conversely, if an offsetting sale price is more than the original purchase price, the Fund realizes a capital gain; if it is less, the Fund realizes a capital loss.The transaction costs must also be included in these calculations.Each Fund may use futures contracts and related options for bona fide hedging purposes, such as to offset changes in the value of securities held or expected to be acquired or be disposed of or to minimize fluctuations in foreign currencies.Each Fund will minimize the risk that it will be unable to close out a futures contract by only entering into futures contracts that are traded on national futures exchanges. An index futures contract is a bilateral agreement pursuant to which two parties agree to take or make delivery of an amount of cash equal to a specified dollar amount times the difference between the index value at the close of trading of the contract and the price at which the futures contract is originally struck.No physical delivery of the securities comprising the index is made; generally contracts are closed out prior to their expiration date. In order to avoid leveraging and related risks, when a Fund invests in futures contracts, the Fund will cover positions by depositing an amount of cash or liquid securities equal to the market value of the futures positions held, less margin deposits, in a segregated account and that amount will be marked-to-market on a daily basis. Table of Contents - State of Additional Information B-15 There are risks associated with these activities, including the following:(1) the success of a hedging strategy may depend on an ability to predict movements in the prices of individual securities, fluctuations in markets and movements in interest rates; (2) there may be an imperfect or lack of correlation between the changes in market value of the securities held and the prices of futures and options on futures; (3) there may not be a liquid secondary market for a futures contract or option; (4) trading restrictions or limitations may be imposed by an exchange; and (5) government regulations may restrict trading in futures contracts and options on futures. Each Fund may buy and sell futures contracts and related options to manage exposure to changing interest rates and securities prices.Some strategies reduce a Fund’s exposure to price fluctuations, while others tend to increase market exposure.Futures and options on futures can be volatile instruments and involve certain risks that could negatively impact a Fund’s return.No price is paid upon entering into futures contracts.Instead, a Fund would be required to deposit an amount of cash or U.S. Treasury securities known as “initial margin.”Subsequent payments, called “variation margin,” to and from the broker, would be made on a daily basis as the value of the future position varies (a process known as “marked to market”).The margin is in the nature of performance bond or good-faith deposit on a futures contract.Futures and options on futures are taxable instruments. Exclusion from Definition of Commodity Pool Operator. Pursuant to amendments by the Commodity Futures Trading Commission to Rule 4.5 under the Commodity Exchange Act (“CEA”), the Advisor has filed a notice of exemption from registration as a “commodity pool operator” with respect to the Small Intrinsic Value Fund.The Small Intrinsic Value Fund and the Advisor are therefore not subject to registration or regulation as a pool operator under the CEA.Effective December31, 2012, in order to claim the Rule 4.5 exemption, the Small Intrinsic Value Fund is significantly limited in its ability to invest in commodity futures, options and swaps (including securities futures, broad-based stock index futures and financial futures contracts).As a result, in the future the Small Intrinsic Value Fund will be more limited in its ability to use these instruments than in the past and these limitations may have a negative impact on the ability of the Advisor to manage the Fund, and on the Fund’s performance. Short-Term Investments Each Fund may invest in any of the following securities and instruments: Certificates of Deposit, Bankers’ Acceptances and Time Deposits.Each Fund may hold certificates of deposit, bankers’ acceptances and time deposits.Certificates of deposit are negotiable certificates issued against funds deposited in a commercial bank for a definite period of time and earning a specified return.Bankers’ acceptances are negotiable drafts or bills of exchange, normally drawn by an importer or exporter to pay for specific merchandise, which are “accepted” by a bank, meaning in effect that the bank unconditionally agrees to pay the face value of the instrument on maturity.Certificates of deposit and bankers’ acceptances acquired by a Fund will be dollar-denominated obligations of domestic banks, savings and loan associations or financial institutions which, at the time of purchase, have capital, surplus and undivided profits in excess of $100 million (including assets of both domestic and foreign branches), based on latest published reports or less than $100 million if the principal amount of such bank obligations are fully insured by the U.S. government. In addition to buying certificates of deposit and bankers’ acceptances, each Fund also may make interest-bearing time or other interest-bearing deposits in commercial or savings banks.Time deposits are non-negotiable deposits maintained at a banking institution for a specified period of time at a specified interest rate. Commercial Paper and Short-Term Notes.Each Fund may invest a portion of its assets in commercial paper and short-term notes.Commercial paper consists of unsecured promissory notes issued by corporations.Commercial paper and short-term notes will normally have maturities of less than nine months and fixed rates of return, although such instruments may have maturities of up to one year. Table of Contents - State of Additional Information B-16 Commercial paper and short-term notes will consist of issues rated at the time of purchase “A-2” or higher by Standard & Poor’s Ratings Group, “Prime-1” or “Prime-2” by Moody’s Investors Service, Inc., or similarly rated by another nationally recognized statistical rating organization or, if unrated, will be determined by the Advisor to be of comparable quality.These rating symbols are described in Appendix B. INVESTMENT RESTRICTIONS The Trust (on behalf of each Fund) has adopted the following restrictions as fundamental policies, which may not be changed without the affirmative vote of the holders of a “majority” of the outstanding voting securities of each Fund.Under the 1940 Act, the “vote of the holders of a majority of the outstanding voting securities” means the vote of the holders of the lesser of (i)67% of the shares of a Fund represented at a meeting at which the holders of more than 50% of the Fund’s outstanding shares are represented or (ii)more than 50% of the outstanding shares of a Fund. As a matter of fundamental policy: The Fundsmay not: 1. As discussed on page B-3, with respect to 75% of its total assets, invest more than 5% of its total assets in the securities of a single issuer or hold more than 10% of the outstanding voting securities of a single issuer; 2. Make loans to others, except to the extent permitted by the 1940 Act, the rules and regulations thereunder and any exemptive relief obtained by a Fund. 3. (a)Purchase securities on margin, borrow money or issue senior securities except to the extent permitted by the 1940 Act, the rules and regulations thereunder and any exemptive relief obtained by a Fund. (b)Mortgage, pledge or hypothecate any of its assets except in connection with any such borrowings and only with respect to 33-1/3% of its assets.Initial or variation margin for futures contracts will not be deemed to be pledges of a Fund’s assets. 4. Act as an underwriter of securities of other issuers, except insofar as a Fund may be deemed as an underwriter under the Securities Act of 1933, as amended, in connection with the purchase or sale of a portfolio security. 5. Purchase or sell physical commodities unless acquired as a result of ownership of securities or other instruments.This limitation shall not prevent a Fund from purchasing, selling, or entering into futures contracts, or acquiring securities or other instruments and options thereon backed by, or related to, physical commodities. 6. Purchase or sell real estate unless acquired as a result of ownership of securities or other instruments; however, a Fund may invest in debt securities secured by real estate or interests therein or in securities issued by companies which invest in real estate or interests therein, including real estate investment trusts. 7. Invest 25% or more of the value of its assets in the securities of companies engaged in any one industry or group of related industries.(Does not apply to investment in the securities of the U.S. government, its agencies or instrumentalities.) As an example, and without limiting the generality of the above restrictions, pursuant to Investment Restriction No. 2 above, the Funds are permitted under the 1940 Act to lend its portfolio securities from time to time under certain conditions and to engage in certain securities lending programs pursuant to certain exemptive orders and interpretative positions issued by the SEC.As another example, pursuant to Investment Restriction No. 3 above, under the 1940 Act, the Funds are permitted to borrow from banks in an amount up to 33-1/3% of the Funds’ total assets and engage in certain transactions which may constitute the issuance of senior securities under the Act (such as futures contracts and reverse repurchase agreements) if certain conditions are meet. The Funds’ use of these techniques is described in the Prospectus and in this SAI, as applicable. Table of Contents - State of Additional Information B-17 The Funds observe the following non-fundamental investment restrictions.These restrictions can be changed by the Board, but the change will only be effective after notice is given to shareholders of the Fund.The Funds may not: 1. Invest in any issuer for purposes of exercising control or management. 2. With respect to fundamental investment restriction 3(a) above, purchase portfolio securities while outstanding borrowings exceed 5% of the Fund’s assets. 3. Invest more than 15% of the value of its net assets in illiquid securities. Except with respect to borrowing, if a percentage or rating restriction on investment or use of assets set forth herein or in the Prospectus is adhered to at the time a transaction is effected, later changes in the percentage or rating resulting from any cause other than actions by a Fund will not be considered a violation of the Fund’s investment restrictions.If the value of the Fund’s holdings of illiquid securities at any time exceeds the percentage limitation applicable due to subsequent fluctuations in value or other reasons, the Board will consider what actions, if any, are appropriate to maintain adequate liquidity.Each Fund will reduce its borrowing amount within three days, if that Fund’s asset coverage falls below the amount required by the 1940 Act. It is each Fund’s policy that it will not make any change in its investment policy of investing at least 80% of its net assets in the investments suggested by each Fund’s name without first changing that Fund’s name and providing each Fund’s shareholders with at least 60 days’ prior written notice. PORTFOLIO TURNOVER Although each Fund generally will not invest for short-term trading purposes, portfolio securities may be sold without regard to the length of time they have been held when, in the opinion of the Advisor, investment considerations warrant such action.Portfolio turnover rate is calculated by dividing (1)the lesser of purchases or sales of portfolio securities for the fiscal year by (2)the monthly average of the value of portfolio securities owned during the fiscal year.A 100% turnover rate would occur if all the securities in a Fund’s portfolio, with the exception of securities whose maturities at the time of acquisition were one year or less, were sold and either repurchased or replaced within one year.A high rate of portfolio turnover (100% or more) generally leads to higher transaction costs and may result in a greater number of taxable transactions.See “Execution of Portfolio Transactions.” PORTFOLIO HOLDINGS INFORMATION The Trust, on behalf of the Funds, has adopted a portfolio holdings disclosure policy that governs the timing and circumstances of disclosure of portfolio holdings of each Fund.The Advisor has also adopted a policy with respect to disclosure of portfolio holdings of each Fund (the “Advisor’s Policy”). Information about each Fund’s portfolio holdings will not be distributed to any third party except in accordance with the portfolio holdings policies and the Advisor’s Policy (the “Disclosure Policies”).The Advisor and the Board considered the circumstances under which each Fund’s portfolio holdings may be disclosed under the Disclosure Policies and the actual and potential material conflicts that could arise in such circumstances between the interests of a Fund’s shareholders and the interests of the Advisor, distributor or any other affiliated person of a Fund.After due consideration, the Advisor and the Board determined that each Fund has a legitimate business purpose for disclosing portfolio holdings to persons described in the Disclosure Policies, including mutual fund rating or statistical agencies, or persons performing similar functions, and internal parties involved in the investment process, administration or custody of a Fund.Pursuant to the Disclosure Policies, the Trust’s Chief Compliance Officer (“CCO”), President and Treasurer are each authorized to consider and authorize dissemination of portfolio holdings information to additional third parties, after considering the best interests of each Fund’s shareholders and potential conflicts of interest in making such disclosures. Table of Contents - State of Additional Information B-18 The Board exercises continuing oversight of the disclosure of each Fund’s portfolio holdings by (1)overseeing the implementation and enforcement of the Disclosure Policies, Codes of Ethics and other relevant policies of the Fund and its service providers by the Trust’s CCO, (2)by considering reports and recommendations by the Trust’s CCO concerning any material compliance matters (as defined in Rule38a-1 under the 1940 Act), and (3)by considering to approve any amendment to the Disclosure Policies.The Board reserves the right to amend the Disclosure Policies at any time without prior notice to shareholders in its sole discretion. Disclosure of each Fund’s complete holdings is required to be made after the periods covered by the Funds’ Annual Report and Semi-Annual Report to Fund shareholders and in the quarterly holdings report on Form N-Q.These reports are available, free of charge, on the EDGAR database on the SEC’s website at www.sec.gov.The Funds disclose their complete calendar quarter-end portfolio holdings on their website at www.hodgesmutualfunds.com within 60 days after the calendar quarter-end.The calendar quarter-end portfolio holdings for the Funds will remain posted on the website until updated by required regulatory filings with the SEC.Portfolio holdings information posted on the Funds’ website may be separately provided to any person, commencing on the day after it is first published on the Funds’ website.In addition, each Fund may provide its complete portfolio holdings at the same time that it is filed with the SEC. In the event of a conflict between the interests of a Fund and the interests of the Advisor or an affiliated person of the Advisor, the CCO of the Advisor, in consultation with the Trust’s CCO, shall make a determination in the best interests of the Fund, and shall report such determination to the Board at the end of the quarter in which such determination was made.Any employee of the Advisor who suspects a breach of this obligation must report the matter immediately to the Advisor’s CCO or to his or her supervisor. In addition, material non-public holdings information may be provided without lag as part of the normal investment activities of a Fund to each of the following entities, which, by explicit agreement or by virtue of their respective duties to the Fund, are required to maintain the confidentiality of the information disclosed, including a duty not to trade on non-public information:the fund administrator, fund accountant, custodian, transfer agent, auditors, counsel to the Fund or the Board, broker-dealers (in connection with the purchase or sale of securities or requests for price quotations or bids on one or more securities) and regulatory authorities.Portfolio holdings information not publicly available with the SEC or through the Fund’s website may only be provided to additional third parties, including mutual fund ratings or statistical agencies, in accordance with the Disclosure Policies, when a Fund has a legitimate business purpose and the third party recipient is subject to a confidentiality agreement that includes a duty not to trade on non-public information. In no event shall the Advisor, its affiliates or employees, a Fund, or any other party receive any direct or indirect compensation in connection with the disclosure of information about the Fund’s portfolio holdings. There can be no assurance that the Disclosure Policies will protect the Funds from potential misuse of portfolio holdings information by individuals or entities to which it is disclosed. Table of Contents - State of Additional Information B-19 From time to time, the Advisor may make additional disclosure of the Funds’ portfolio holdings on the Funds’ website. Shareholders can access the Funds’ website at www.hodgesmutualfunds.com for additional information about the Funds, including, without limitation, the periodic disclosure of their portfolio holdings. Table of Contents - State of Additional Information B-20 TRUSTEES AND EXECUTIVE OFFICERS The Board is responsible for the overall management of the Trust, including general supervision and review of the investment activities of the Funds.The Board, in turn, elects the officers of the Trust, who are responsible for the day-to-day operations of the Trust and its separate series.The current Trustees and executive officers of the Trust, their birth dates, positions with the Trust, terms of office with the Trust and length of time served, their principal occupations during the past five years and other directorships are set forth in the table below. Name, Address and Age Positions with the Trust(1) Term of Office and Length of Time Served Principal Occupation During Past Five Years Number of Portfolios in Fund Complex(2) Overseen by Trustees Other Directorships Held During Past Five Years Independent Trustees of the Trust Dorothy A. Berry (born 1943) c/o U.S. Bancorp Fund Services, LLC 2020 E. Financial Way Suite 100 Glendora, CA 91741 Chairman and Trustee Indefinite Term; Since May 1991. Formerly, President, Talon Industries, Inc. (business consulting); formerly, Executive Vice President and Chief Operating Officer, Integrated Asset Management (investment adviser and manager) and formerly, President, Value Line, Inc. (investment advisory and financial publishing firm). 7 Director, PNC Funds, Inc. Wallace L. Cook (born 1939) c/o U.S. Bancorp Fund Services, LLC 2020 E. Financial Way Suite 100 Glendora, CA 91741 Trustee Indefinite Term; Since May 1991. Investment Consultant; formerly, Chief Executive Officer, Rockefeller Trust Co., (prior thereto Senior Vice President), and Managing Director, Rockefeller & Co. (Investment Manager and Financial Advisor); formerly, Senior Vice President, Norton Simon, Inc. 7 The Dana Foundation; The University of Virginia Law School Foundation. Eric W. Falkeis (3) (born 1973) c/o U.S. Bancorp Fund Services, LLC 2020 E. Financial Way Suite 100 Glendora, CA 91741 Trustee
